Exhibit 10.4

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

   EXECUTION VERSION

December 24, 2012

AMENDED AND RESTATED DEVELOPMENT AND LICENSE AGREEMENT

Between

INTELLIKINE LLC

and

INFINITY PHARMACEUTICALS, INC.

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED DEVELOPMENT AND LICENSE AGREEMENT

This Amended and Restated Development and License Agreement (“Agreement”) is
made as of this 24th day of December, 2012 (the “Effective Date”) by and between
Intellikine LLC, a limited liability company organized and existing under the
laws of the State of Delaware and successor to Intellikine, Inc.
(“Intellikine”), and Infinity Pharmaceuticals, Inc., a company organized and
existing under the laws of the State of Delaware (“Infinity”). Intellikine and
Infinity are each referred to individually as a “Party” and together as the
“Parties”.

RECITALS

WHEREAS, Intellikine and Infinity are parties to the Development and License
Agreement, effective as of July 7, 2010 (the “Original Effective Date”), as
amended on December 20, 2010 (such agreement, as so amended, the “Original
Agreement”), pursuant to which the Parties entered into a collaboration to
research Licensed Compounds and Products (as such terms are defined below) that
Infinity will develop and commercialize on the terms and conditions set forth in
this Agreement;

WHEREAS, under the Original Agreement, Intellikine has certain rights, and
related obligations, to participate in the development and commercialization of
Oncology Products and Shared Products (as each such term is defined in the
Original Agreement) in the United States, including the Oncology Product Option,
the Co-Detailing Option and the right to participate in Profit-and-Loss (as each
such term is defined in the Original Agreement), and certain rights with respect
to Licensed Compounds and Products (as each such term is defined below) prior to
the initiation of a Phase II Study (as such term is defined in the Original
Agreement) (all the foregoing rights and obligations, the “Released Oncology
Rights”), and the Parties now wish to terminate such rights and related
obligations; and

WHEREAS, the Parties now wish to amend and restate the Original Agreement in its
entirety;

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Parties agree as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions. Unless the context otherwise requires, the terms in this
Agreement with initial letters capitalized, shall have the meanings described
below, or the meaning as designated in the indicated places throughout this
Agreement.

“AAA” means the American Arbitration Association.

“Accounting Standards” means, with respect to a Person, generally accepted
accounting principles as practiced in the United States or applicable
international standards followed by such Person.

“Acquired Party” shall have the meaning set out in Section 18.1(b).

 

1



--------------------------------------------------------------------------------

“Acquired Party Pre-Existing Affiliates” shall have the meaning set out in
Section 18.1(b).

“Acquirer” shall have the meaning set out in Section 18.1(b).

“Acquirer Affiliates” shall have the meaning set out in Section 18.1(b).

“Affiliate” means any entity that directly or indirectly controls or is
controlled by or is under common control with a Person. For purposes of this
definition, “control” or “controlled” means ownership, directly or indirectly,
of more than fifty percent (50%) of the shares of stock entitled to vote for the
election of directors, in the case of a corporation, or more than fifty percent
(50%) of the equity interest in the case of any other type of legal entity (or
if the jurisdiction where such corporation or other entity is domiciled
prohibits foreign ownership of such entity, the maximum foreign ownership
interest permitted under such laws, provided that such ownership interest
provides actual control over such entity), status as a general partner in any
partnership, or any other arrangement whereby a Person controls or has the right
to control the Board of Directors or equivalent governing body of a corporation
or other entity. Notwithstanding anything to the contrary herein, Chemikine
shall be deemed not to be an Affiliate of Intellikine.

“Agreement” shall have the meaning described in the preamble.

“Breaching Party” shall have the meaning set out in Section 14.2(a).

“Business Day” means any day other than Saturday or Sunday on which the banks in
New York are open for business.

“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

“Chemikine” means ShangHai Chemikine Co., Ltd. and its subsidiaries.

“Claims” shall have the meaning set out in Section 17.1.

“COGS” means, with respect to a Reverted Product, the aggregate of internal and
external costs of Infinity and Infinity Related Parties to manufacture such
Reverted Product (including any drug delivery device sold, or, as applicable,
reasonably intended to be sold, for a single price with such Reverted Product),
calculated as follows: (a) to the extent that Infinity or Infinity Related
Parties performs all or any part of the manufacturing of such Reverted Product,
the direct material costs and direct labor costs for, plus manufacturing
overhead reasonably allocable to, such manufacturing of such Reverted Product
(which may include facilities’ start-up costs, the costs of audits, all directly
incurred manufacturing variances, the costs of failed batches of such Reverted
Product, manufacturing administrative and facilities costs (including
depreciation)), all calculated in accordance with GAAP; and (b) to the extent
that manufacturing of such Reverted Product is performed by a Third Party, the
Out-of-Pocket Expenses of Infinity or Infinity Related Parties for such
manufacturing activities (including, to the extent

 

2



--------------------------------------------------------------------------------

included in the fees charged by such Third Party, costs for failed batches of
such Reverted Product) from such Third Party, and the reasonably allocated
direct labor costs incurred by Infinity or any Infinity Related Parties in
managing and overseeing the Third Party relationship, determined in accordance
with GAAP. COGS shall also include royalties, license or other fees paid by
Infinity or Infinity Related Parties to Third Parties to license Patent Rights
or other intellectual property rights specifically for the manufacture of such
Reverted Product (to the extent not already included in the Out-of-Pocket
Expenses under clause (b) above).

“Combination Component” shall have the meaning described in the definition of
“Combination Product”.

“Combination Product” means a combined product that contains or uses a Licensed
Compound and at least one kit, article of manufacture, composition of matter,
material, compound, component, product or process other than a Licensed Compound
(a “Combination Component”), together, where (a) such Combination Component is
not itself a Licensed Compound, (b) if such Combination Component(s) were
removed from such combined product, the resulting product would be a Product,
(c) such Combination Component and such Licensed Compound are sold separately,
or if not at the time being sold by any Person can be sold separately, whether
in either case by Infinity, any Infinity Related Party or any other Person,
(d) such Combination Component does not, by itself or together with a Licensed
Compound, function so as to achieve the same purpose for which such Licensed
Compound is sold, and (e) the market price of such combined product is higher
than the market price for such Licensed Compound as a result of such combined
product containing or using such Combination Component.

“Commercial Sale” means any sale of a Product to a Third Party in any country in
the Territory after the receipt of the Marketing Authorization for that country,
if such Marketing Authorization is required.

“Compound” means a compound and any references to a Compound shall include all
of its various chemical forms, including acids, bases, salts, metabolites,
esters, isomers, enantiomers, pro-drug forms, hydrates, solvates, polymorphs and
degradants thereof in crystal, powder or other form.

“Confidential Information” means all Know-How and other proprietary scientific
marketing, financial or commercial information or data, which is generated by or
on behalf of a Party or its Affiliates or which one Party or any of its
Affiliates has supplied or otherwise made available to the other Party or its
Affiliates, whether made available orally, in writing, or in electronic form,
including information comprising or relating to concepts, discoveries,
inventions, data, designs or formulae in relation to the Original Agreement or
this Agreement.

“Control” or “Controlled” means, with respect to any Know-How, Patent Right,
other intellectual property right or any Compound, the legal authority or right
(whether by ownership, license or otherwise, but without taking into account any
rights granted by

 

3



--------------------------------------------------------------------------------

one Party to the other Party under the terms of this Agreement) of a Party or,
as set forth herein, its relevant Affiliate, to grant access, a license or a
sublicense of or under such Know-How, Patent Right, intellectual property right
or Compound to the other Party, or to otherwise disclose proprietary or trade
secret information to the other Party, without breaching the terms of any
agreement with a Third Party, or misappropriating the proprietary or trade
secret information of a Third Party.

“Deductions” shall have the meaning described in the definition of “Net Sales”.

“Development Candidate” means a Licensed Compound with respect to which Infinity
or any Infinity Related Party has achieved the event described as Milestone
No. 1 described in Exhibit 3 (whether prior to, on or after the Effective Date
and irrespective of whether a payment is due with respect to such milestone).

“Diligent Efforts” means the efforts that a prudent Person desirous of achieving
a result would use in similar circumstances to achieve that result as
expeditiously as possible; provided, however, that a Person required to use
“Diligent Efforts” under this Agreement will not be thereby required to take
actions that would result in a material adverse change in the benefits to such
Person under this Agreement. Without limiting the generality of the foregoing,
in determining Diligent Efforts with respect to the development and
commercialization of a Licensed Compound or Product, the Parties shall take into
account the following: the market potential of such Licensed Compound or
Product, safety and efficacy, product profile, competitiveness of the
marketplace for the Product, the proprietary position of the Product, the
regulatory structure involved, the availability and level of reimbursement for
such treatment by Third Party payors or health insurance plans, the potential
total profitability of the applicable Product marketed or to be marketed and
other relevant factors affecting the cost, risk and timing of development and
the total potential reward to be obtained if a Product is commercialized.

“Effective Date” shall have the meaning described in the preamble.

“EMA” means the European Medicines Agency and any successor thereto.

“Excluded Claim” shall have the meaning described in Section 18.5(g).

“FDA” means the United States Food and Drug Administration and any successor
thereto.

“Field” means the treatment, prevention, palliation or diagnosis of any disease,
disorder, syndrome or condition in humans and/or animals; provided, however,
that, for purposes of any sublicense granted under the Navy Agreement, “Field”
means the diagnosis, prevention and/or treatment of cancer, autoimmune and
inflammatory disease in humans and/or animals.

“First Skipped Milestone Payment” shall have the meaning described in
Section 8.2.

 

4



--------------------------------------------------------------------------------

“GAAP” means, with respect to a Person, U.S. generally accepted accounting
principles, consistently applied and will mean the international financial
reporting standards (IFRS) at such time as IFRS becomes the generally accepted
accounting standard in the United States and applicable laws in the United
States require use of IFRS.

“HHMI” means Howard Hughes Medical Institute.

“Home-Grown Compound” means (a) an Intellikine Existing Compound; or (b) a
Compound, other than an Intellikine Existing Compound, that is identified,
generically or specifically, (i) during the Research Term in the course of
performance of the Research Program by or on behalf of Intellikine, any
Intellikine Program Affiliate or Intellikine’s permitted subcontractors, (ii) by
or on behalf of Intellikine or any of its Affiliates (other than its Acquirer
and its Acquirer Affiliates who complied with the obligations under Sections 11,
18.1(b) and 18.1(c) of the Original Agreement) at any time prior to the
Effective Date, or (iii) at any time (before, on or after the Effective Date) by
or on behalf of (A) Infinity, (B) any Infinity Related Party that conducted work
under the Research Program or, with Infinity’s consent and on Infinity’s behalf,
conducts research on Target Inhibitors, (C) Infinity’s permitted subcontractors
that conducted work under the Research Program or, with Infinity’s consent and
on Infinity’s behalf, conduct research on Target Inhibitors, or (D) an Acquirer
or Acquirer Affiliate of Infinity which is researching, developing or
commercializing (or collaborating with a Third Party with respect thereto) a
Target Inhibitor not in compliance with Sections 11.2(i) and 11.2(ii), which
Compound in this clause (b) is a Target Inhibitor (irrespective of whether the
determination that such Compound is a Target Inhibitor is made before, during or
after the Research Term).

“Home-Grown Product” means a Product containing or comprising a Home-Grown
Compound.

“[**]” means a [**].

“In-Licensed Patent” means a Patent Right owned by a Third Party that covers,
generically or specifically, the composition of matter, or method of manufacture
or use, of an In-Licensed Compound, which Patent Right is exclusively or
co-exclusively licensed to Infinity or the Infinity Related Parties to
commercialize the In-Licensed Product containing or comprising such In-Licensed
Compound in the relevant country in the relevant Indication being commercialized
by Infinity or the relevant Infinity Related Party. “In-Licensed Patent”
excludes any Infinity Patents.

“[**]” means a [**].

“IND” means an investigational new drug application filed with the FDA or the
corresponding application for the investigation of a Product in any other
country or group of countries, as defined in the applicable laws and regulations
and filed with the Regulatory Authority of such country or group of countries.

 

5



--------------------------------------------------------------------------------

“Indemnified Losses” shall have the meaning set out in Section 17.1.

“Indemnified Party” shall have the meaning set out in Section 17.3(a).

“Indemnifying Party” shall have the meaning set out in Section 17.3(a).

“Indication” means a disease, condition, disorder or syndrome.

“Infinity” shall have the meaning described in the preamble and shall include
its successors and assigns as contemplated by Section 18.1.

“Infinity Indemnified Party” shall have the meaning set out in Section 17.1.

“Infinity Intellectual Property” means the Infinity Patents and Infinity
Know-How.

“Infinity Know-How” means all Know-How Controlled by Infinity or any of its
Affiliates, as of the Original Effective Date or during the Term that
(i) covers, generically or specifically, any Licensed Compound or Product, or
its use, formulation, preparation or manufacture and (ii) is necessary or useful
for (A) the development, manufacture, import or use of any Licensed Compound or
Product in the Field, or (B) the development, manufacture, import, use, offer
for sale or sale of any Reverted Compound and Reverted Product in the Field.
Infinity Know-How includes Joint Know-How and Intellikine Program Inventions.

“Infinity Patents” means all Patent Rights Controlled by Infinity or any of its
Affiliates, as of the Original Effective Date or during the Term (and for the
sake of clarity, all Patent Rights arising in the course of prosecution or
maintenance of such Patent Rights), that (A) cover, generically or specifically,
any Licensed Compound or Product, or its use, formulation, preparation or
manufacture and (B) are necessary or useful for (1) the development,
manufacture, import or use of any Licensed Compound or Product in the Field, or
(2) the development, manufacture, import, use, offer for sale or sale of any
Reverted Compound and Reverted Product in the Field. Infinity Patents includes
Joint Patents and Intellikine Program Patents.

“Infinity Related Party” shall mean any of Infinity’s Affiliates or any Third
Party sublicensee of rights granted to Infinity under this Agreement, but not
including any Third Party that functions as a distributor. Notwithstanding the
foregoing, in no event shall Intellikine be considered an Infinity Related
Party.

“Intellikine” shall have the meaning described in the preamble and shall include
its successors and assigns as contemplated by Section 18.1.

“Intellikine Additional Patents” means all Patent Rights Controlled by
Intellikine as of the Original Effective Date (and for the sake of clarity, all
Patent Rights arising in the course of prosecution or maintenance of such Patent
Rights), which cover, generically or specifically, any Licensed Compound or
Product, or its use, formulation, preparation or manufacture; provided, however,
that Intellikine Additional Patents exclude all Intellikine Existing Patents,
Joint Patents, Intellikine Program Patents, UCSF Patent Rights, UCSF Other
Patent Rights and Navy Patent Rights.

 

6



--------------------------------------------------------------------------------

“Intellikine Background Know-How” means all Know-How Controlled by Intellikine
as of the Original Effective Date, or that becomes or became Controlled by
Intellikine or any Intellikine Program Affiliate during the Research Term, which
Know-How is or was necessary or useful for the conduct of the Research Program
or the development, manufacture, import, use, offer for sale or sale of any
Licensed Compound or Product in the Field, but excluding all Intellikine
Know-How, Joint Know-How, Intellikine Program Inventions, Research Agreement
Intellectual Property and UCSF Know-How. “Intellikine Background Know-How”
includes any Intellikine Background Know-How that becomes or became Controlled
by an Intellikine Pre-Acquisition Affiliate through assignment or license by
Intellikine or an Intellikine Program Affiliate to such Intellikine
Pre-Acquisition Affiliate prior to a transaction described in
Section 18.1(a)(ii) of the Original Agreement in which Intellikine is the
Acquired Party, which transaction occurs at any time after the Original
Effective Date, with respect to the corporate structure of Intellikine as it
existed on the Original Effective Date or at the relevant time thereafter.

“Intellikine Background Patents” means all Patent Rights that become or became
Controlled by Intellikine or any Intellikine Program Affiliate during the
Research Term, arising in the course of the Research Program (and for the sake
of clarity, all Patent Rights arising in the course of prosecution or
maintenance of such Patent Rights), which Patent Rights are or were
(a) necessary or useful for the conduct of the Research Program or (b) necessary
or useful for the development, manufacture, import, use, offer for sale or sale
of any Licensed Compound or Product in the Field, but excluding all Intellikine
Patents, Joint Patents, Intellikine Program Patents, Research Agreement
Intellectual Property, UCSF Patent Rights, UCSF Other Patent Rights and Navy
Patent Rights. “Intellikine Background Patents” include any Intellikine
Background Patents that become or became Controlled by an Intellikine
Pre-Acquisition Affiliate through assignment or license by Intellikine or an
Intellikine Program Affiliate to such Intellikine Pre-Acquisition Affiliate
prior to a transaction described in Section 18.1(a)(ii) of the Original
Agreement in which Intellikine is the Acquired Party, which transaction occurs
at any time after the Original Effective Date, with respect to the corporate
structure of Intellikine as it existed on the Original Effective Date or at the
relevant time thereafter.

“Intellikine Background Technology” means Intellikine Background Know-How and
Intellikine Background Patents.

“Intellikine Existing Compound” means any Target Inhibitor that is or was
Controlled by Intellikine that is claimed or disclosed, generically or
specifically, within the Intellikine Existing Patents as of the Original
Effective Date (irrespective of whether the determination that a Compound
claimed or disclosed, generically or specifically, within the Intellikine
Existing Patents is a Target Inhibitor is made before, during or after the
Research Term).

 

7



--------------------------------------------------------------------------------

“Intellikine Existing Patents” means all Patent Rights Controlled by Intellikine
as of the Original Effective Date which are listed on Exhibit 1 (and for the
sake of clarity, all Patent Rights arising in the course of prosecution or
maintenance of such Patent Rights); provided, however, that Intellikine Existing
Patents exclude the UCSF Patent Rights, UCSF Other Patent Rights and the Navy
Patent Rights.

“Intellikine Indemnified Party” shall have the meaning set out in Section 17.2.

“Intellikine Intellectual Property” means the Intellikine Patents and the
Intellikine Know-How.

“Intellikine Know-How” means all Know-How Controlled by Intellikine or any
Intellikine Program Affiliate as of the Original Effective Date or during the
Term, which Know-How (a) covers, generically or specifically, any Licensed
Compound or Product, or its use, formulation, preparation or manufacture and
(b) is or was necessary or useful for (i) the development, manufacture, import,
use, offer for sale or sale of any Licensed Compound or Product in the Field or
(ii) the conduct of the Research Program. Intellikine Know-How excludes all
Joint Know-How, Intellikine Program Inventions, Research Agreement Intellectual
Property and UCSF Know-How. “Intellikine Know-How” includes any Intellikine
Know-How that becomes or became Controlled by an Intellikine Pre-Acquisition
Affiliate through assignment or license by Intellikine or an Intellikine Program
Affiliate to such Intellikine Pre-Acquisition Affiliate prior to a transaction
described in Section 18.1(a)(ii) of the Original Agreement in which Intellikine
is the Acquired Party, which transaction occurs at any time after the Original
Effective Date, with respect to the corporate structure of Intellikine as it
existed on the Original Effective Date or at the relevant time thereafter.

“Intellikine Mark” shall have the meaning described in Section 10.5.

“Intellikine Other Know-How” means all Know-How Controlled by Intellikine or any
of its Affiliates (other than its Acquirer and its Acquirer Affiliates who
complied with the obligations under Sections 11, 18.1(b) and 18.1(c) of the
Original Agreement) at any time on or before the Effective Date, which Know-How
is necessary or useful for the research, development, manufacture, import, use,
offer for sale, or sale of any Licensed Compound or Product in the Field;
provided, however, that Intellikine Other Know-How excludes all Intellikine
Know-How, Intellikine Background Know-How, Joint Know-How, Intellikine Program
Inventions, Research Agreement Intellectual Property and UCSF Know-How.
“Intellikine Other Know-How” includes any Intellikine Other Know-How that became
Controlled by an Intellikine Pre-Acquisition Affiliate through assignment or
license by Intellikine or an Intellikine Program Affiliate to such Intellikine
Pre-Acquisition Affiliate prior to a transaction described in
Section 18.1(a)(ii) of the Original Agreement in which Intellikine was the
Acquired Party, which transaction occurs at any time after the Original
Effective Date, with respect to the corporate structure of Intellikine as it
existed on the Original Effective Date or at the relevant time thereafter.

 

8



--------------------------------------------------------------------------------

“Intellikine Other Patents” means (a) any Patent Rights Controlled by
Intellikine or any of its Affiliates (other than its Acquirer and its Acquirer
Affiliates who complied with the obligations under Sections 11, 18.1(b) and
18.1(c) of the Original Agreement) at any time on or before the Effective Date
(and for the sake of clarity, all Patent Rights arising in the course of
prosecution or maintenance of such Patent Rights), which Patent Rights are
necessary or useful for the research, development, manufacture, import, use,
offer for sale, or sale of any Licensed Compound or Product in the Field, and
(b) any Patent Rights Controlled by Intellikine or any of its Affiliates (other
than its Acquirer and its Acquirer Affiliates who complied with the obligations
under Sections 11, 18.1(b) and 18.1(c) of the Original Agreement) at any time
after the Effective Date which cover or claim any Intellikine Other Know-How or
any Infinity Know-How that was disclosed to Intellikine prior to the Effective
Date (and for the sake of clarity, all Patent Rights arising in the course of
prosecution or maintenance of such Patent Rights). Intellikine Other Patents
excludes all Intellikine Patents, Intellikine Additional Patents, Intellikine
Background Patents, Joint Patents, Intellikine Program Patents, Research
Agreement Intellectual Property, UCSF Patent Rights, UCSF Other Patent Rights
and Navy Patent Rights. “Intellikine Other Patents” includes any Intellikine
Other Patent that became Controlled by an Intellikine Pre-Acquisition Affiliate
through assignment or license by Intellikine or an Intellikine Program Affiliate
to such Intellikine Pre-Acquisition Affiliate prior to a transaction described
in Section 18.1(a)(ii) of the Original Agreement in which Intellikine was the
Acquired Party, which transaction occurs at any time after the Original
Effective Date, with respect to the corporate structure of Intellikine as it
existed on the Original Effective Date or at the relevant time thereafter.

“Intellikine Other Technology” means the Intellikine Other Know-How and the
Intellikine Other Patent Rights.

“Intellikine Patents” means the Intellikine Existing Patents.

“Intellikine Pre-Acquisition Affiliate” means any Affiliate of Intellikine in
existence prior to any transaction described in Section 18.1(a)(ii) of the
Original Agreement (which transaction occurs at any time after the Original
Effective Date, with respect to the corporate structure of Intellikine as it
existed on the Original Effective Date or at the relevant time thereafter) in
which Intellikine is the Acquired Party.

“Intellikine Program Affiliate” means any Affiliate of Intellikine that
conducted work under the Research Program.

“Intellikine Program Invention” shall have the meaning described in the
definition of “Intellikine Program Patents”.

“Intellikine Program Patents” means all Patent Rights which become Controlled by
Intellikine or any Intellikine Program Affiliate after the Original Effective
Date but during the Term (and for the sake of clarity, all Patent Rights arising
in the course of prosecution or maintenance of such Patent Rights), which Patent
Rights (a) claim any Invention arising from the Research Program made by
employees, agents, contractors or

 

9



--------------------------------------------------------------------------------

consultants of Intellikine or any Intellikine Program Affiliate, and (b) cover,
generically or specifically, any Licensed Compound or Product, or its use,
formulation, preparation or manufacture (and any Invention (other than a Patent
Right) described in clause (a) which is a Licensed Compound or Product, or its
use, formulation, preparation or manufacture, an “Intellikine Program
Invention”). Intellikine Program Patents exclude all Intellikine Existing
Patents, Joint Patents, Research Agreement Intellectual Property, UCSF Patent
Rights, UCSF Other Patent Rights and Navy Patent Rights. “Intellikine Program
Patents” include any Intellikine Program Patents that become or became
Controlled by an Intellikine Pre-Acquisition Affiliate through assignment or
license by Intellikine or an Intellikine Program Affiliate to such Intellikine
Pre-Acquisition Affiliate prior to a transaction described in
Section 18.1(a)(ii) of the Original Agreement in which Intellikine is the
Acquired Party, which transaction occurs at any time after the Original
Effective Date, with respect to the corporate structure of Intellikine as it
existed on the Original Effective Date or at the relevant time thereafter.

“Inventions” shall have the meaning described in Section 10.1(a).

“Joint Know-How” shall have the meaning set out in Section 10.1(a).

“Joint Patents” shall have the meaning set out in Section 10.1(a).

“Know-How” means all technical information, know-how and data, including
inventions, discoveries, trade secrets, specifications, instructions, processes,
formulae, materials, expertise and other technology applicable to formulations,
compositions or products or to their manufacture, development, registration, use
or marketing or to methods of assaying or testing them or processes for their
manufacture, formulations containing them or compositions incorporating or
comprising them, and including all biological, chemical, pharmacological,
biochemical, toxicological, pharmaceutical, physical and analytical, safety,
quality control, manufacturing, nonclinical and clinical data, regulatory data
and filings, instructions, processes, formulae, expertise and information,
relevant to the research, development, manufacture, use, importation, offering
for sale or sale of, and/or which may be useful in studying, testing,
developing, producing or formulating, products, or intermediates for the
synthesis thereof. Know-How excludes the Patent Rights covering any inventions.

“Launch” means the commencement of Commercial Sale of a Product in any country
of the Territory.

“Licensed Compound” means”

 

  (a) a Home-Grown Compound;

 

  (b) [**]; or

 

  (c) [**].

 

10



--------------------------------------------------------------------------------

For the avoidance of doubt, INK1197 (also known as IPI145) and IPI443 are
Licensed Compounds.

“MAA” means an application for the authorization for marketing of a Product in
any country or group of countries outside the United States, and all
supplements, including all documents, data and other information concerning the
Product, as defined in the applicable laws and regulations and filed with the
Regulatory Authority of a given country or group of countries.

“Marketing Authorization” means the grant of all necessary permits,
registrations, authorizations, licenses and approvals (or waivers) required for
the manufacture, promotion, marketing, storage, import, export, transport,
distribution, use, offer for sale, sale or other commercialization of a Product
in any country, including, where required, Pricing and Reimbursement Approvals.

“MHLW” means the Japanese Ministry of Health, Labour and Welfare and any
successor thereto.

“Milestone Event” means an event identified in Exhibit 3 which triggers a
Milestone Payment.

“Milestone Payment” means a payment identified in a cell in Column C or Column D
of Exhibit 3 to be made by Infinity to Intellikine on the occurrence of a
Milestone Event.

“Navy” means the United States Department of the Navy at The Naval Medical
Research Center.

“Navy Agreement” means the Partially Exclusive Patent License Agreement, dated
as of August 6, 2009 between the Navy and Intellikine, as may be amended from
time to time as contemplated by Section 2.6(c) but subject to Section 16.4(a).

“Navy Patent Rights” means the Patent Rights licensed to Intellikine under the
Navy Agreement.

“Navy Sublicense Option” shall have the meaning described in Section 2.6(a).

“Navy Sublicense Option Period” shall have the meaning described in
Section 2.6(a).

“NDA” means, with respect to a Product, a new drug application and all
supplements filed with the FDA with respect to such Product, including all
documents, data and other information concerning such Product which are
necessary for, or included in, a Marketing Authorization to use, sell, supply or
market such Product in the United States.

“Net Sales” means the gross invoice price of any Product sold or disposed of in
a country by Infinity or any Infinity Related Party to the first Third Party
(other than an Infinity Related Party) following first Commercial Sale in such
country, excluding sales or dispositions for use in clinical trials or other
scientific testing, in either case for which

 

11



--------------------------------------------------------------------------------

Infinity or the Infinity Related Party receives no revenue, subject to
subsections (1) and (2) below, less the following items, (to the extent not
previously deducted and included in the gross amount invoiced or otherwise
directly paid or incurred by Infinity or any Infinity Related Party) (the
“Deductions”):

 

  (i) allowances for amounts repaid or credited by reason of rejections,
returns, defects or recalls or because of reasonable and customary chargebacks,
refunds, coupons, patient co-pay savings cards, rebates (including related
administration fees), wholesaler fee for service, reasonable amounts of
physician samples, reasonable amounts of free products given to indigent
patients, retroactive price reductions or any other items substantially similar
in character and substance to the foregoing, with equitable adjustments to be
made from time to time for any differences between these allowances and actual
amounts;

 

  (ii) trade, cash and quantity discounts actually allowed and taken directly
with respect to such sales or other dispositions;

 

  (iii) freight, transport packing and insurance charges associated with
transportation of Products to Third Parties, included and separately stated in
the applicable invoice;

 

  (iv) tariffs, duties or other taxes imposed upon and paid directly with
respect to the delivery, sale or use of Products when included and separately
stated in the gross invoice price, but excluding national, state or local taxes
assessed on income; and

 

  (v) amounts previously included in Net Sales of Products that are written-off
by Infinity or any Infinity Related Party as uncollectible in accordance with
Infinity’s or such Infinity Related Party’s standard practices for writing off
uncollectible amounts consistently applied.

There shall be no double-counting in determining the foregoing deductions. Such
amounts shall be determined from the books and records of Infinity or the
Infinity Related Party, as applicable, maintained in accordance with the
Accounting Standards, consistently applied.

 

  (1) For a Combination Product, Net Sales will be calculated on a country by
country basis as follows

[A/(A+B)] x (Net Sales, calculated without regard to this formula, of the
Combination Product), where

(a) “A” is the total of Net Sales of each Product containing or using only the
Licensed Compound contained within or used in the Combination Product (and no
other Combination Component) when sold separately; and

 

12



--------------------------------------------------------------------------------

(b) “B” is the total of Net Sales of all products containing or using only the
Combination Components (and no Licensed Compound),

subject to the provisions of subsection (2) below and provided that in no event
will Net Sales for a Combination Product calculated using this formula be less
than fifty percent (50%) of the Net Sales, calculated without regard to this
formula, of the Combination Product.

 

  (2) In those instances in which Infinity or an Infinity Related Party acquires
a Product from one of the other such named Persons and then subsequently sells
such Product to a Third Party, Net Sales of Infinity or such Infinity Related
Party, as the case may be, which sells to a Third Party, will be calculated upon
such sale of such Product to such Third Party, and no royalty will be due by
Infinity hereunder with respect to any such earlier intermediate sale of such
Product by or among, as relevant, Infinity or the relevant Infinity Related
Party.

“Non-Acquired Party” shall have the meaning set out in Section 18.1(b).

“Non-Breaching Party” shall have the meaning set out in Section 14.2(a).

“Original Effective Date” shall have the meaning described in the preamble.

“Out-of-Pocket Expenses” means, with respect to certain activities hereunder,
direct expenses paid or payable by the relevant Party or its Affiliates, or, as
expressly set forth in the definition of “COGS”, Infinity Related Parties, to
Third Parties (other than employees of such Party or its Affiliates or Infinity
Related Parties) that (a) are specifically identifiable and incurred (i) in
connection with filings to any Regulatory Authority relating to the Licensed
Compounds or Products in the Field as requested by Infinity or (ii) pursuant to
Sections 8.1(b), 10.1(a), 10.2(b), 10.3(e) or 10.3(f) or as expressly set forth
in the definition of “COGS”, and (b) have been recorded in accordance with the
Accounting Standards, and for the avoidance of doubt, do not include travel
expenses or capital expenditures.

“Paid Party” shall have the meaning set out in Section 9.5(a).

“Paragraph IV Certification” shall have the meaning described in
Section 10.3(a).

“Party” and “Parties” shall have the meaning described in the preamble.

“Patent Committee” shall have the meaning set out in Section 10.2(a).

“Patent Rights” means all patents and patent applications (including provisional
applications), including all divisionals, continuations, substitutions,
continuations-in-part, re-examinations, re-issues, additions, renewals,
extensions, confirmations, registrations, any confirmation patent or
registration patent or patent of addition based on any such patent, patent term
extensions, and supplemental protection certificates or requests for continued
examinations, foreign counterparts, and the like of any of the foregoing.

 

13



--------------------------------------------------------------------------------

“Patent Term Extensions” shall have the meaning described in Section 10.6(a).

“Paying Party” shall have the meaning set out in Section 9.5(a).

“Person” means any natural person, corporation, general partnership, limited
partnership, joint venture, proprietorship or other business organization or a
governmental agency or a political subdivision thereto.

“Phase I Study” means a study in humans which provides for the first
introduction into humans of a Product, conducted in normal volunteers or
patients to generate information on product safety, tolerability,
pharmacological activity or pharmacokinetics, as more fully defined in Federal
Regulation 21 C.F.R. § 312.21(a) and its foreign equivalents.

“Phase II Study” means a study in humans of the safety, dose ranging and
efficacy of a Product, as described in Federal Regulation 21 C.F.R.§ 312.21(b)
and its foreign equivalents.

“Phase III Study” means a controlled study, or a portion of a controlled study,
in humans of the efficacy and safety of a Product, which study (in its entirety
or portion, as applicable), is prospectively designed to demonstrate
statistically whether such Product is effective and safe for use in a particular
Indication in a manner sufficient to file an NDA or MAA to obtain Marketing
Authorization, as further defined in Federal Regulation 21 C.F.R. § 312.21(c)
and its foreign equivalents. For the sake of clarity, with respect to what is
commonly called a phase 2/3 study, the Phase III Study definition is met upon
the first patient, first visit in the portion of such study that is
prospectively designed to demonstrate statistically whether such Product is
effective and safe for use in a particular Indication in a manner sufficient to
file an NDA or MAA to obtain Marketing Authorization, as further defined in
Federal Regulation 21 C.F.R. § 312.21(c) and its foreign equivalents.

“Pricing and Reimbursement Approval” means, with respect to a Product, the
governmental approval, agreement, determination or decision establishing the
price or level of reimbursement for such Product, as required in a given
jurisdiction prior to sale of such product in such jurisdiction.

“Product” means a preparation, kit, article of manufacture, composition of
matter, material, compound, component or product which is, or which contains or
comprises a Licensed Compound, including all formulations, modes of
administration and dosage forms thereof.

“Product Marks” shall have the meaning described in Section 10.5.

“Regulatory Authority” means a federal, national, multinational, state,
provincial or local regulatory agency, department, bureau or other governmental
entity with authority over the testing, manufacture, use, storage, import,
promotion, marketing or sale of a pharmaceutical product in a country or
territory, including the FDA, EMA and MHLW.

 

14



--------------------------------------------------------------------------------

“Regulatory Exclusivity” means the ability to exclude Third Parties from
manufacturing or commercializing a product that could compete with a Product in
a country, either through data exclusivity rights, orphan drug designation, or
such other rights conferred by a Regulatory Authority in such country other than
through Patent Rights.

“Release Payment” shall have the meaning set out in Section 8.6(b).

“Released Oncology Rights” shall have the meaning set out in the recitals.

“Research Agreement” means any agreement listed on Exhibit 9 other than the Navy
Agreement and the UCSF Agreement.

“Research Agreement Intellectual Property” means all Patents Rights and Know-How
to which Intellikine has the right to negotiate or obtain a license under any
Research Agreement, which Patent Rights and Know-How could reasonably be
necessary or useful for the development, manufacture, import, use, offer for
sale or sale of any Licensed Compound or Product in the Field.

“Research Plan” means the plan of research during the Research Term (or portion
thereof), and the budget for Intellikine’s activities thereunder, as agreed by
the Parties as of the Original Effective Date, and as was amended under the
Original Agreement.

“Research Program” means the program of research conducted by Infinity and
Intellikine under the Original Agreement in accordance with the Research Plan.

“Research Term” means the period commencing on the Original Effective Date and
ending on the Effective Date.

“Reverted Compounds” shall have the meaning described in Section 15.2(a).

“Reverted Products” shall have the meaning described in Section 15.2(a).

“Royalties” means the royalty payments due by Infinity to Intellikine on Net
Sales as set out in Section 8.3.

“Royalty-Bearing Product” means, on a country-by-country basis, each Home-Grown
Product [**] (a “Priority Product”) which is commercialized by Infinity or any
Infinity Related Party in such country; provided, however, that:

(a) subject to clause (b), if, as of the relevant time (i.e., the time of the
applicable Net Sales for purposes of determining if a royalty is due hereunder
with respect to [**]),

(i) [**] have ever been commercialized by Infinity or any Infinity Related Party
in such country, no [**] shall be subject to a royalty;

 

15



--------------------------------------------------------------------------------

(ii) [**] has ever been commercialized by Infinity or any Infinity Related Party
in such country, then the [**] that is commercialized by Infinity or any
Infinity Related Party in such country shall be considered a Royalty-Bearing
Product until the time, if any, that at least [**] have ever been commercialized
by Infinity or any Infinity Related Party in such country, with the [**]; and

(iii) [**] have ever been commercialized by Infinity or any Infinity Related
Party in such country, then the [**] that are commercialized by Infinity or any
Infinity Related Party in such country shall be considered a Royalty-Bearing
Product until the time, if any, that [**] have ever been commercialized by
Infinity or any Infinity Related Party in such country, with the [**];

 

  (b) [**]; and

 

  (c) for clarity, in no event may [**].

“Royalty Term” shall have the meaning described in Section 9.2(a).

“Second Skipped Milestone Payment” shall have the meaning described in
Section 8.2.

“Senior Officers” shall have the meaning described in Section 10.2(a)(ii)(B).

“[**]” means [**].

“[**]” means [**].

“[**]” means [**].

“Takeda” means Takeda America Holdings, Inc.

“Target” means PI3K d, PI3Kg or PI3K d/g.

“Target Inhibitor” means any Compound which meets the criteria described in
Exhibit 4.

“Term” shall have the meaning described in Section 14.1.

“Territory” means worldwide.

“The Regents” means The Regents of the University of California.

“Third Party” means any Person other than Infinity or Intellikine or an
Affiliate of Infinity or Intellikine.

“Third Party Infringement” shall have the meaning described in Section 10.3(a).

“UCSF Agreement” means the Exclusive License Agreement, dated as of August 10,
2007, as amended March 13, 2009 and July 8, 2009, between The Regents and
Intellikine, as may be amended from time to time as contemplated by
Section 2.6(c) but subject to Section 16.4(a).

 

16



--------------------------------------------------------------------------------

“UCSF Intellectual Property” means the UCSF Know-How and UCSF Patent Rights.

“UCSF Know-How” means the Know-How licensed to Intellikine under the UCSF
Agreement.

“UCSF Other Patent Rights” means the Patent Rights licensed to Intellikine under
the UCSF Agreement listed on Exhibit 2-B (and for the sake of clarity, all
Patent Rights arising in the course of prosecution and maintenance of such
Patent Rights).

“UCSF Patent Rights” means the Patent Rights licensed to Intellikine under the
UCSF Agreement listed on Exhibit 2-A (and for the sake of clarity, all Patent
Rights arising in the course of prosecution and maintenance of such Patent
Rights).

“UCSF Sublicense Option” shall have the meaning described in Section 2.6(b).

“UCSF Sublicense Option Period” shall have the meaning described in
Section 2.6(b).

“United States” or “U.S.” means the United States of America and its territories
and possessions.

“Valid Claim” means a claim of any issued, unexpired patent within the
Intellikine Patents, the Navy Patent Rights (following the exercise of the Navy
Sublicense Option and during the term of the sublicense granted to Infinity
pursuant to Section 2.1(b)), the UCSF Patent Rights (following the exercise of
the UCSF Sublicense Option and during the term of the sublicense granted to
Infinity pursuant to Section 2.1(c)) or the Infinity Patents (including for
clarity any of the Intellikine Program Patents or Joint Patents), that has not
been revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time allowed for
appeal, and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise.

“Valid In-Licensed Claim” means a claim of any issued, unexpired patent within
the In-Licensed Patents, that has not been revoked or held unenforceable or
invalid by a decision of a court or governmental agency of competent
jurisdiction from which no appeal can be taken, or with respect to which an
appeal is not taken within the time allowed for appeal, and that has not been
disclaimed or admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise.

“[**]” means [**].

 

17



--------------------------------------------------------------------------------

1.2 Interpretations. In this Agreement, unless the context requires otherwise:

 

  (a) the headings are included for convenience only and shall not affect its
construction;

 

  (b) words denoting the singular shall include the plural and vice versa and
words denoting any gender shall include all genders;

 

  (c) references to the word “include” and “including” shall mean includes and
including without limitation;

 

  (d) a Party includes its permitted assignees and/or the respective successors
in title to substantially the whole of its undertaking;

 

  (e) any reference to an enactment or statutory provision is a reference to it
as it has been amended, modified, consolidated or re-enacted as of the relevant
time;

 

  (f) general words shall not be given a restrictive interpretation by reason of
their being preceded or followed by words indicating a particular class of acts,
matters or things; and

 

  (g) to distinguish between research and development of a Compound, “research”
means, with respect to a Compound, activities prior to the initiation of the
first IND-enabling cGLP toxicology study for such Compound, and “develop” or
“development” means with respect to a Compound, activities starting with the
initiation of the first IND-enabling cGLP toxicology study for such Compound,
but, for clarity, excluding commercialization.

 

2. GRANT OF LICENSES AND OTHER RIGHTS

 

2.1 License Grant to Infinity.

 

  (a) Subject to the terms and conditions of this Agreement, Intellikine hereby
grants Infinity an exclusive, sublicensable (subject to Section 3.1),
transferrable (in accordance with Section 18.1) license under the Intellikine
Intellectual Property, the Intellikine Additional Patents and the Intellikine
Other Technology to develop and have developed (which includes non-clinical
activities to support development), manufacture, have manufactured, use, sell,
offer to sell, otherwise commercialize and import Licensed Compounds and
Products in the Field in the Territory during the Term (or thereafter, in
accordance with Section 15.1(b)).

 

  (b)

Effective upon Infinity’s exercise of the Navy Sublicense Option pursuant to
Section 2.6(a) and subject to the terms and conditions of this Agreement
(including Exhibit 7(A) with respect to the Navy Agreement) and the Navy
Agreement, Intellikine shall, and hereby does (effective only and automatically
upon such exercise), grant Infinity an exclusive, sublicensable (subject to
Section 3.1), transferrable (in accordance with Section 18.1) sublicense under
the Navy

 

18



--------------------------------------------------------------------------------

  Patent Rights to manufacture, have manufactured, use, sell, offer to sell,
otherwise dispose of in accordance with law and import Licensed Compounds and
Products in the Field in the Territory during the Term (or the term of the Navy
Agreement if such term ends prior to the Term).

 

  (c) Effective upon Infinity’s exercise of the UCSF Sublicense Option pursuant
to Section 2.6(b) and subject to the terms and conditions of this Agreement
(including Exhibit 7(B) with respect to the UCSF Agreement) and the UCSF
Agreement, Intellikine shall, and hereby does (effective only and automatically
upon such exercise), grant Infinity (i) an exclusive, sublicensable (subject to
Section 3.1), transferrable (in accordance with Section 18.1) sublicense under
the UCSF Patent Rights and (ii) a non-exclusive, sublicenseable (subject to
Section 3.1) sublicense under the UCSF Other Patent Rights and the UCSF
Know-How, in each case to manufacture, have manufactured, use, Sell (as defined
in the UCSF Agreement), offer to Sell (as defined in the UCSF Agreement),
otherwise commercialize and import Licensed Compounds and Products in the Field
in the Territory during the Term (or the term of the UCSF Agreement if such term
ends prior to the Term).

 

  (d) Subject to the terms and conditions of this Agreement, Intellikine hereby
grants to Infinity a non-exclusive, transferrable (in accordance with
Section 18.1), sublicensable (subject to Section 3.1) license (i) under the
Intellikine Background Technology, Intellikine Intellectual Property,
Intellikine Additional Patents and Intellikine Other Technology to research
Compounds, (ii) under the Intellikine Background Technology to develop and have
developed (which includes non-clinical activities to support development)
Licensed Compounds and Products in the Field during the Term, and (iii) under
the Intellikine Background Technology, to manufacture, have manufactured, use,
sell, offer to sell, otherwise commercialize and import Licensed Compounds and
Products in the Field during the Term; provided, however, that the license under
clause (i) shall be exclusive with respect to any Licensed Compound (A) from and
after the Effective Date, with respect to any Licensed Compound specified as a
Development Candidate in Section 5.1, and (B) with respect to any other Licensed
Compound, only on and after the date on which such Infinity has provided
Intellikine with written notice of such Licensed Compound’s designation as a
Development Candidate pursuant to Section 5.1.

 

2.2 No License Grant to Intellikine. Neither Intellikine nor any of
Intellikine’s Affiliates or Third Party subcontractors shall have any rights
under the Infinity Intellectual Property to conduct any research, development or
commercialization activities except as expressly provided in Article 15, if
applicable.

 

2.3

Exclusivity of License. Except to the extent necessary to enable Intellikine to
exercise its rights or perform its obligations under this Agreement, the term
“exclusive” for the purposes of Section 2.1(a), (b), (c) and (d) means to the
exclusion of all others, including Intellikine and its Affiliates; provided,
that, if at any time Intellikine’s license under the

 

19



--------------------------------------------------------------------------------

  UCSF Patent Rights becomes non-exclusive pursuant to Section 10.8 of the UCSF
Agreement, the UCSF Sublicense Option shall be modified to reflect that such
option is with respect to a non-exclusive license and any sublicense under the
UCSF Patent Rights granted to Infinity under Section 2.1(c) shall automatically
become non-exclusive (but the sublicense granted by Intellikine to Infinity
under the UCSF Patent Rights shall be exclusive as between Intellikine and
Infinity to the fullest extent possible, and Intellikine shall not grant any
other sublicenses under the UCSF Patent Rights to manufacture, have
manufactured, use, Sell (as defined in Exhibit 7(B)), offer to Sell (as defined
in Exhibit 7(B)), otherwise commercialize and import Licensed Compounds and
Products in the Field in the Territory).

 

2.4 Intentionally Omitted

 

2.5

Reservation of Rights. Subject to the licenses and, as applicable, sublicenses
granted to each Party and the other terms and conditions of this Agreement
(including, for the sake of clarity, the provisions of Section 11), and the Navy
Agreement and UCSF Agreement, as applicable, with respect to the Navy Patent
Rights, the UCSF Other Patent Rights and the UCSF Intellectual Property,
respectively, (a) Intellikine will retain all rights under the Intellikine
Intellectual Property, Intellikine Additional Patents, Intellikine Background
Technology, Intellikine Other Technology, Navy Patent Rights, UCSF Other Patent
Rights and UCSF Intellectual Property that are not expressly licensed or
sublicensed to Infinity, including Intellikine’s retained rights to (i) develop,
have developed, manufacture, have manufactured, use, sell, offer to sell,
otherwise commercialize and import all Compounds and products containing or
comprising any such Compound, which Compounds and products are not Licensed
Compounds or Products, and (ii) research all Compounds other than Licensed
Compounds which are subject to the exclusive research rights granted to Infinity
under Section 2.1(d); and Infinity agrees not to practice any Intellikine
Intellectual Property, Intellikine Additional Patents, Intellikine Background
Technology, Intellikine Other Technology, Navy Patent Rights, UCSF Other Patent
Rights and UCSF Intellectual Property except pursuant to the licenses and
sublicenses expressly granted to Infinity in this Agreement (it being agreed
that no such license or sublicense grants any right to research, develop, have
developed, manufacture, have manufactured, use, sell, offer to sell, otherwise
commercialize and/or import any Compounds and products containing or comprising
any such Compound, other than Licensed Compounds and Products to the extent set
forth herein), and (b) Infinity will retain all rights under the Infinity
Intellectual Property that are not expressly licensed to Intellikine, including
Infinity’s retained rights (1) to research, develop, have developed,
manufacture, have manufactured, use, sell, offer to sell, otherwise
commercialize and import all Licensed Compounds and Products, and (2) to
research, develop, have developed, manufacture, have manufactured, use, sell,
offer to sell, otherwise commercialize and import all Compounds and products
containing or comprising any such Compound, which Compounds and products are not
Licensed Compounds or Products, and Intellikine agrees not to practice any
Infinity Intellectual Property except pursuant to the licenses expressly granted
to Intellikine in this Agreement (it being agreed that no such license or
sublicense grants any right to research, develop, have developed, manufacture,
have manufactured, use, sell, offer to sell, otherwise commercialize and/or

 

20



--------------------------------------------------------------------------------

  import any Compounds and products containing or comprising any such Compound,
other than Licensed Compounds and Products to the extent set forth herein). For
the avoidance of doubt: (i) all Intellikine Intellectual Property, Intellikine
Additional Patents, Intellikine Background Technology, Intellikine Other
Technology, Navy Patent Rights, UCSF Other Patent Rights and UCSF Intellectual
Property shall remain the property of Intellikine and, except as set forth in
Section 12.1, shall be considered Confidential Information of Intellikine; and
(ii) all Infinity Intellectual Property, Joint Know-How, Joint Patents,
Intellikine Program Inventions and Intellikine Program Patents shall remain the
property of Infinity and, except as set forth in Section 12.1, shall be
considered Confidential Information of Infinity. No right or license under any
Patent Rights or Know-How of either Party is granted or shall be granted by
implication. All such rights or licenses are or shall be granted only as
expressly provided in the terms of this Agreement.

 

2.6 Sublicense Options.

 

  (a)

Navy. Subject to the terms and conditions of this Agreement, Intellikine hereby
grants to Infinity the exclusive option to obtain from Intellikine the
sublicense under the Navy Patent Rights provided in Section 2.1(b), subject to
and effective only upon the prior written consent of Navy (the “Navy Sublicense
Option”). Infinity may exercise the Navy Sublicense Option upon written notice
to Intellikine at any time during the period from the Original Effective Date
until the earlier to occur of (x) [**] or (y) the expiration or termination of
the license to the Navy Patent Rights under the Navy Agreement (the “Navy
Sublicense Option Period”); provided that (a) Infinity will not be deemed to
have been exercised the Navy Sublicense Option until Navy consents to the
sublicense to Infinity of the Navy Patent Rights; provided, however, that, as
long as Infinity has issued the written notice of exercise to Intellikine during
the Navy Sublicense Option Period, then Infinity will be deemed to have
exercised the Navy Sublicense Option immediately upon such consent from Navy,
even if such consent is granted after the Navy Sublicense Option Period; and
(b) if Intellikine intends to terminate its license under the Navy Patent
Rights, Intellikine will give Infinity [**] days’ prior written notice of any
such proposed termination so that Infinity may exercise the Navy Sublicense
Option prior to such proposed termination, and if Infinity issues to Intellikine
a written notice to exercise the Navy Sublicense Option prior to such proposed
termination, Intellikine will not proceed with such termination. Upon exercise
of the Navy Sublicense Option in accordance herewith (i) the sublicense under
the Navy Patent Rights granted under Section 2.1(b) shall immediately become
effective and (ii) Infinity shall comply, and shall cause any Infinity Related
Parties who are sublicensed under the Navy Patent Rights to comply, with the
applicable terms and conditions of the Navy Agreement, including the terms and
conditions set forth in Exhibit 7(A), subject to any amendment to the Navy
Agreement as contemplated by Section 2.6(c), with respect to the Navy Patent
Rights and any Products that are covered by the Navy Patent Rights. If Infinity
does not issue to Intellikine a written notice to exercise the Navy Sublicense
Option during the Navy Sublicense Option Period, then the Navy Sublicense

 

21



--------------------------------------------------------------------------------

  Option shall terminate and Infinity shall have no rights, and Intellikine
shall have no obligations to Infinity, with respect to the Navy Agreement. At
Infinity’s request, Intellikine shall use reasonable efforts, at Infinity’s
expense, to seek the consent of Navy to any sublicense under the Navy Patent
Rights to Infinity or its Affiliates, as designated by Infinity.

 

  (b) UCSF. Subject to the terms and conditions of this Agreement, Intellikine
hereby grants to Infinity the exclusive option to obtain from Intellikine the
sublicense under the UCSF Patent Rights, UCSF Know-How and UCSF Other Patent
Rights provided in Section 2.1(c) (the “UCSF Sublicense Option”). Infinity may
exercise the UCSF Sublicense Option upon written notice to Intellikine at any
time during the period from the Original Effective Date until the earlier to
occur of (x) [**] or (y) the expiration or termination of the license to the
UCSF Patent Rights under the UCSF Agreement (the “UCSF Sublicense Option
Period”); provided that if Intellikine intends to terminate its license under
the UCSF Patent Rights, Intellikine will give Infinity [**] days’ prior written
notice of any such proposed termination so that Infinity may exercise the UCSF
Sublicense Option prior to such proposed termination, and if Infinity exercises
the UCSF Sublicense Option prior to such proposed termination, Intellikine will
not proceed with such termination. Upon exercise of the UCSF Sublicense Option
in accordance herewith (i) the sublicense under the UCSF Intellectual Property
and UCSF Other Patent Rights granted under Section 2.1(c) shall immediately
become effective and (ii) Infinity shall comply, and shall cause any Infinity
Related Parties who are sublicensed under the UCSF Intellectual Property or the
UCSF Other Patent Rights to comply, with the applicable terms and conditions of
the UCSF Agreement, including the terms and conditions set forth in Exhibit
7(B), subject to any amendment to the UCSF Agreement as contemplated by
Section 2.6(c), with respect to the UCSF Intellectual Property or the UCSF Other
Patent Rights and any Licensed Compounds and Products that are covered by the
UCSF Intellectual Property or the UCSF Other Patent Rights. If Infinity does not
exercise the UCSF Sublicense Option during the UCSF Sublicense Option Period,
then the UCSF Sublicense Option shall terminate and Infinity shall have no
rights, and Intellikine shall have no obligations to Infinity, with respect to
the UCSF Agreement.

 

  (c)

During the Navy Sublicense Option Period or UCSF Sublicense Option Period and
prior to Infinity’s exercise of, respectively, the Navy Sublicense Option or the
UCSF Sublicense Option, to the extent that any conflicts exist between the
obligations set forth in Exhibit 7(A) or Exhibit 7(B), respectively, and the
terms of any agreement between Infinity and any Third Party to whom Infinity
intends to sublicense the Navy Patent Rights or the UCSF Intellectual Property
and UCSF Other Patent Rights, respectively, (i) Intellikine shall, at the
reasonable request of Infinity and at Infinity’s expense, use commercially
reasonable efforts to negotiate such amendments to, as applicable, the Navy
Agreement or the UCSF Agreement, respectively, and (ii) Infinity shall, at the
reasonable request of Intellikine and at Infinity’s expense, use commercially
reasonable efforts to negotiate such amendments to, as applicable, such other
agreement, in each case

 

22



--------------------------------------------------------------------------------

  of clauses (i) and (ii) as Intellikine and Infinity may reasonably agree.
Notwithstanding anything to the contrary in Section 2.1(b) or 2.1(c), upon
Infinity’s request at the time of the exercise of the Navy Sublicense Option or
the UCSF Sublicense Option, as applicable, the sublicense granted by Intellikine
pursuant to Section 2.1(b) or 2.1(c) shall be granted on a
territory-by-territory basis to Infinity or its Affiliates, as designated by
Infinity, in lieu of the sublicense under Section 2.1(b) or 2.1(c), as
applicable, but shall otherwise be treated as if such sublicense had been
granted under this Agreement and shall be subject to all terms and conditions of
this Agreement, and in the case of the Navy Agreement, subject to and
effectively only upon obtaining the prior written consent of Navy.

 

2.7 Protection of Interests Under Owned IP.

 

  (a) With respect to any Infinity Patent that is or was Controlled by Infinity
or any of its Affiliates at any time between the Original Effective Date or
thereafter during the Term, such Infinity Patent shall still be considered an
Infinity Patent for purposes of the determination of the relevant Royalty Term
for Royalties calculations if the ownership of such Infinity Patent, or the
license agreement pursuant to which Infinity or any of its Affiliates Controlled
such Infinity Patent, is assigned to or among Infinity, its Affiliates or a
Third Party.

 

  (b) With respect to any Intellikine Intellectual Property, Intellikine
Additional Patents, Intellikine Background Technology or Intellikine Other
Technology that is or was owned or Controlled by Intellikine or (to the extent
set forth in the relevant definition of such intellectual property) any of its
Affiliates, at any time between the Original Effective Date or thereafter during
the Term (or the relevant period set forth in the relevant definition of such
intellectual property), such intellectual property shall still be considered
included in the relevant definitions of intellectual property for purposes of
the licenses and related prosecution, maintenance and enforcement rights granted
to Infinity hereunder if the ownership of such intellectual property, or the
license agreement pursuant to which Intellikine or its relevant Affiliate
Controlled such intellectual property, is assigned to or among Intellikine, its
Affiliates or a Third Party.

 

3. SUBLICENSING

 

3.1 By Infinity. Infinity shall have the right to grant sublicenses of the
rights granted to it under Section 2.1(a), (b), (c) and (d) of this Agreement to
its Affiliates or any Third Party, through multiple tiers (with respect to
Section 2.1(b) and (c) only to the extent permitted under the Navy Agreement and
UCSF Agreement, respectively), provided that:

 

  (a) Intentionally Omitted;

 

  (b) any sublicense agreement shall be in writing and shall be consistent with
the relevant restrictions and limitations set forth in this Agreement;

 

23



--------------------------------------------------------------------------------

  (c) any such sublicense agreement shall provide for the termination of the
sublicense upon termination of this Agreement (except as provided in
Section 15.1(b)), except that any such sublicense of the rights granted under
Section 2.1 to a Third Party to develop or commercialize Licensed Compounds or
Products shall not terminate upon termination of this Agreement but instead
shall remain in full force and effect if the sublicensee is not then in material
breach of its sublicense agreement and such sublicensee provides to Intellikine
within thirty (30) days after termination of this Agreement a written agreement
to be bound as licensee under the terms and conditions of this Agreement as to
the field and territory in which such sublicensee has been granted rights under
its sublicense agreement; and

 

  (d) Infinity shall be liable for the failure of its sublicensees to comply
with the relevant obligations under this Agreement and shall, at its own cost,
use Diligent Efforts to enforce compliance by its sublicensees with the terms of
the sublicense agreement.

 

3.2 Intentionally Omitted

 

3.3 Subcontracting. Infinity may subcontract the performance of research,
development, manufacturing and commercialization activities with respect to
Licensed Compounds or Products to Affiliates or Third Parties at its discretion.

 

4. GOVERNANCE

 

4.1 General. The Parties acknowledge and agree that pursuant to this Agreement,
Infinity is undertaking the responsibility for the research, development and
commercialization of the Licensed Compounds and Products.

 

5. RESEARCH AND DEVELOPMENT

 

5.1 Development Candidate Designation. The Parties acknowledge and agree that,
as of the Effective Date, IPI145 and IPI443 are Licensed Compounds and
Development Candidates. Infinity may, in its discretion, provide to
Intellikine’s in-house patent counsel a written notice of the chemical structure
for any Licensed Compound following the date on which such Licensed Compound
becomes a Development Candidate. Intellikine’s patent counsel may disclose such
information pursuant to the last sentence of Section 12.1 solely on a
need-to-know basis to Intellikine’s and its Affiliates’ employees, agents,
contractors, consultants and advisers who need to know in order to respect the
research exclusivity granted to Infinity pursuant to Section 2.1(d).

 

5.2 Intellikine Know-How. During the Term, Intellikine will provide to Infinity
such Intellikine Know-How, Intellikine Background Know-How and Intellikine Other
Know-How as is reasonably requested by Infinity or which Intellikine reasonably
believes is necessary or useful, in either case for Infinity to research,
develop, have developed, manufacture, have manufactured, use, and import
Licensed Compounds and Products and sell and offer to sell Products (including
Licensed Compounds included therein), in each case in the Field in the
Territory.

 

24



--------------------------------------------------------------------------------

5.3 Intentionally Omitted

 

5.4 Intentionally Omitted

 

5.5 Research Funding. Intellikine hereby acknowledges that all Out-of-Pocket
Expenses and FTE Costs (each as defined in the Original Agreement) owed to
Intellikine by Infinity under the Original Agreement with respect to activities
conducted by Intellikine under the Research Program or the Development Program
(as defined in the Original Agreement) have been paid in full.

 

5.6 Development. Subject to the terms and conditions of this Agreement, Infinity
(itself or through the Infinity Related Parties), will use Diligent Efforts to
develop at least two (2) Products. Infinity’s Diligent Efforts to develop the
Licensed Compounds and Products will include demonstration that it and Infinity
Related Parties, collectively, have made at least the [**] at least two
(2) Products, except that [**]:

 

Relevant Period

   [**] [**]    [**] [**]    [**] [**]    [**]

For the sake of clarity, [**] with respect to the development of the relevant
Products from and after the Original Effective Date, [**] relevant period.

[**], if during the period that [**], the conditions and considerations
described in the definition of “Diligent Efforts” with respect to such Product
[**] of Infinity’s Diligent Efforts to develop such Product.

Infinity will be responsible for all costs of development of Licensed Compounds
and Products in the Field in the Territory.

 

5.7 Intentionally Omitted

 

5.8 Intentionally Omitted

 

5.9

Regulatory. All regulatory filings submitted in connection with testing, or
obtaining Marketing Authorizations to market, a Licensed Compound or Product in
the Field, including all IND, MAA and NDA submissions and other regulatory
filings and Pricing and Reimbursement Approvals relating to the Licensed
Compounds and Products, shall be owned by and submitted by and in the name and
at the sole expense of Infinity, an

 

25



--------------------------------------------------------------------------------

  Infinity Related Party or a subcontractor. Intellikine will reasonably
cooperate with and provide reasonable assistance to Infinity, at Infinity’s
expense for Intellikine’s Out-of-Pocket Expenses, in connection with filings to
any Regulatory Authority relating to the Licensed Compounds or Products in the
Field, including by executing any required documents, or providing copies of all
reasonably required documentation.

 

5.10 Progress Reports. Infinity shall submit [**], summarizing Infinity’s (and
its Affiliates’ and (sub)licensees’) activities related to the development of
each Product in the Field, including development activities and Milestone Events
achieved and an overview of future development activities reasonably
contemplated, including anticipated timelines for achievement of Milestone
Events, the status of obtaining Marketing Authorization for each of the United
States, Europe and Japan, and planning for commercialization in such
territories; provided, however, that the report [**]. Such reports shall be
submitted, with respect to activities for the United States, until first
Commercial Sale of such Product in the United States, and with respect to
activities for countries or regions outside the United States, until first
Commercial Sale of such Product in any country outside the United States.

 

5.11 Manufacturing. Infinity will have the exclusive right to, and have the
responsibility to, at its sole expense, manufacture and supply (or to have
manufactured and supplied) Licensed Compounds and Products being developed or
commercialized under this Agreement. Infinity may subcontract or sublicense the
manufacture or supply of the Licensed Compounds or Products to Affiliates or
Third Parties in accordance with Sections 3.1 or 3.3.

 

6. COMMERCIALIZATION

 

6.1 Commercialization. Infinity will have the exclusive right to, and have the
responsibility to, at its sole expense, conduct all aspects of worldwide
commercialization of the Products in the Field, including planning,
implementation, setting the price and establishing the distribution channel.

 

6.2 Infinity Responsibility. Infinity shall itself or through the Infinity
Related Parties, at its sole cost use Diligent Efforts to (a) prepare, file,
prosecute and maintain all applications for Marketing Authorization for the
marketing, use, promotion, import, sale, distribution or commercialization of at
least two (2) Products in the Field in the Territory and (b) commercialize such
Products which receive Marketing Authorization in the Field in the Territory.

 

6.3

Lack of Diligence. In the event that Infinity (i) fails to use or continue to
use Diligent Efforts to develop and commercialize Licensed Compounds and
Products as described in Sections 5.6 and 6.2, or (ii) notifies Intellikine that
it will not conduct further development or commercialization with respect to all
Licensed Compounds or Products, then Intellikine may terminate this Agreement,
upon written notice to Infinity, provided that Infinity will have a period of
[**] following receipt of such notice to demonstrate to Intellikine’s reasonable
satisfaction that it has not failed to use or continue to use or to

 

26



--------------------------------------------------------------------------------

  initiate Diligent Efforts in accordance with Sections 5.6 and 6.2, and any
termination shall be subject to Section 14.2(b) as if such termination by
Intellikine was effected under Section 14.2(a) for a material breach by
Infinity.

 

6.4 Progress Reports. Within [**], Infinity shall provide a [**], for the
relevant [**] of anticipated [**] and anticipated [**]; provided, however, that,
if [**], the first such [**] shall cover [**]. By way of example and without
limitation, if [**], the first such [**] shall be due by [**].

 

7. Intentionally Omitted

 

8. FINANCIAL PROVISIONS

 

8.1 Upfront Payment; Option Payment.

 

  (a) The Parties agree and acknowledge that the amounts in Section 8.1(a) of
the Original Agreement were paid.

 

  (b) In consideration of the Navy Sublicense Option and the UCSF Sublicense
Option, [**], respectively, within thirty (30) days after the date of invoice
for such expenses.

 

8.2 Milestone Payments. In consideration of the granting of the licenses,
sublicenses and rights to Infinity hereunder, after the achievement by or on
behalf of Infinity or any Infinity Related Party of each Milestone Event
identified in Exhibit 3, Infinity will make the corresponding non-refundable,
non-creditable Milestone Payment. For the avoidance of doubt, none of the
Milestone Payments shall be payable more than once, and should a Product be
replaced by another Product, no additional Milestone Payments shall be due for
Milestone Events achieved by the replacement Product for which corresponding
Milestone Payments were previously made to Intellikine with respect to such
replaced Product. If, at any time, the achievement of any of the Milestone
Events in row 5, 8 or 11 of Exhibit 3 has occurred with respect to which a
payment is due under Column C of Exhibit 3, and any of the Milestone Payments in
row 2, 3 or 4 of Exhibit 3 have not been due or been paid under Column C of
Exhibit 3 (each, a “First Skipped Milestone Payment”), then each such First
Skipped Milestone Payment shall become due and payable concurrently with the
Milestone Payment for such achieved Milestone Event. If, at any time, the
achievement of any of Milestone Events in row 5, 8 or 11 of Exhibit 3 has
occurred with respect to which a payment is due under Column D of Exhibit 3, and
any of the Milestone Payments in row 2, 3 or 4 of Exhibit 3 have not been due or
been paid under Column D of Exhibit 3 (each, a “Second Skipped Milestone
Payment”), then each such Second Skipped Milestone Payment shall become due and
payable concurrently with the Milestone Payment for such achieved Milestone
Event.

 

8.3

Royalty Payments. In consideration of the granting of the licenses and rights to
Infinity hereunder, Infinity will pay Royalties to Intellikine, on a
Royalty-Bearing Product-by-Royalty-Bearing Product basis, on annual Net Sales of
Royalty-Bearing Products at the

 

27



--------------------------------------------------------------------------------

  applicable rates set forth below, subject to Sections 8.4 and 9.2. For the
avoidance of doubt, Royalties shall be payable only once with respect to the
same unit of Royalty-Bearing Product.

 

Annual Net Sales of each Royalty-Bearing Product in the United States   
Royalty Rate  

[**]

     7 % 

[**]

     8 % 

[**]

     10 % 

[**]

     11 % 

 

Annual Net Sales of each Royalty-Bearing Product outside the United States   
Royalty Rate  

[**]

     7 % 

[**]

     8 % 

[**]

     10 % 

[**]

     11 % 

Notwithstanding anything to the contrary herein, with respect to a [**],
(a) Royalties shall only be due as set forth herein if, as of the relevant time
(if any) that Royalties would be due to Intellikine with respect to such [**].

 

8.4 Third Party Obligations.

 

  (a)

Except as provided in the subsequent sentence and in Section 8.4(b), Infinity
and the Infinity Related Parties shall be responsible, at their own expense, for
obtaining any required licenses from a Third Party to Patent Rights, that, in
the absence of such license, would be infringed by the manufacture, use, offer
for sale, sale or import of a particular Product in a particular country. In the
event that Infinity or an Infinity Related Party (i) reasonably determines in
good faith that, in order to avoid infringement of any patent not licensed
hereunder, it is required to obtain a license from a Third Party to any Patent
Right that, in the absence of such license, would be infringed by the
manufacture, use, offer for sale, sale or import of such Product in a particular
country (including in connection with the settlement of a patent infringement
claim), (ii) shall be subject to a final court or other binding order or ruling
requiring any payments, including the payment of a royalty to a Third Party
patent holder in respect of future sales of any Product in a country in the
Territory, or (iii) makes any payment of license fees, milestone payments and/or
royalties with respect to a

 

28



--------------------------------------------------------------------------------

  sublicense under Research Agreement Intellectual Property, as applicable, then
Infinity may deduct fifty percent (50%) of the amount paid by Infinity or an
Infinity Related Party to such Third Party that is reasonably and appropriately
allocable to such Product against Royalties due to Intellikine by Infinity with
respect to such Product in such country in any Calendar Quarter; provided,
however, that in no event will the deduction under this Section 8.4(a) and any
adjustment under Section 9.2(c)(i) cause the Royalties due to Intellikine in
such Calendar Quarter with respect to such Product in such country to be less
than fifty percent (50%) of the Royalties calculated under Section 8.3 without
any such deduction and/or adjustment.

 

  (b) Intellikine will be responsible for royalty obligations and all other
payments, including milestones, sublicense income and patent prosecution and
enforcement payments (except as provided in Section 8.1(b)), to license the Navy
Patent Rights under the Navy Agreement, to license the UCSF Intellectual
Property and UCSF Other Patent Rights under the UCSF Agreement, and to license
or obtain rights under any other Patent Rights or Know-How included in the
Intellikine Intellectual Property, Intellikine Background Technology or
Intellikine Other Technology (but not under Research Agreement Intellectual
Property); provided, however, that, if Infinity does not exercise the Navy
Sublicense Option or the UCSF Sublicense Option under Section 2.6(a) or 2.6(b),
respectively, then Infinity shall be responsible, at its own expense, for
obtaining any required licenses from Navy or UCSF, as applicable, and if
Infinity so obtains a license from Navy under the Navy Patent Rights and/or UCSF
under the UCSF Patent Rights or UCSF Other Patent Rights, the provisions of
Section 8.4(a) shall not apply with respect to any payments to Navy and/or UCSF
under any such license.

 

  (c) To the extent required under any license agreement pursuant to which a
Third Party licenses intellectual property to a Party in respect of the
Products, either Party may disclose to the Third Party information regarding the
development status and Net Sales of the Products which are the subject of such
license agreement; provided, however, that such disclosure is limited to the
amount required under the license agreement and is subject to confidentiality
undertakings with respect to the information at least as restrictive as the
terms of this Agreement.

 

8.5 Milestone Payment Acknowledgments. The Parties acknowledge and agree that as
of the Effective Date, Infinity has paid the following Milestone Payments, each
as described in Exhibit 3: (a) Milestone Payment in row 1, Column C of Exhibit 3
of one million dollars (US$1,000,000) for the achievement of “the initiation of
the first IND-enabling cGLP toxicology study for a Licensed Compound (other than
INK1197)”; (b) Milestone Payment in row 2, Column C of Exhibit 3 of three
million dollars (US$3,000,000) for the achievement of “first patient, first
visit in a Phase I Study”; and (c) Milestone Payment in row 2, Column D of
Exhibit 3 of one million dollars (US$1,000,000) for the achievement of “first
patient, first visit in a Phase I Study”.

 

29



--------------------------------------------------------------------------------

8.6 Release Payment. Infinity will make the following payments, which, along
with other amendments from the Original Agreement reflected in this Agreement,
are in consideration for the termination of the Released Oncology Rights:

 

  (a) Upon the Effective Date, five million dollars (US$5,000,000), representing
Milestone Payment in row 3, Column C of Exhibit 3, for the achievement of “first
patient, first visit in a Phase II Study”; and

 

  (b) A non-refundable total payment of fifteen million dollars (US$15,000,000)
(the “Release Payment”), to be paid in three (3) annual installments as follows:

 

Upon Effective Date

   US$ 1,666,666   

On or before January 2, 2014

   US$ 6,666,667   

On or before January 2, 2015

   US$ 6,666,667   

Aggregate Release Payment

   US$ 15,000,000   

 

9. REPORTS AND PAYMENT TERMS

 

9.1 Payment Terms.

 

  (a) Infinity shall provide Intellikine with written notice of the achievement
of a Milestone Event for which a payment would be due under Column C or Column D
of Exhibit 3 and make payment of the corresponding Milestone Payment within
thirty (30) days after Infinity becomes aware of such achievement.

 

  (b) During the Term, following the Launch of a Product, Infinity shall furnish
to Intellikine a quarterly reasonably detailed written accounting of Net Sales
of each Royalty-Bearing Product, [**], for the Calendar Quarter in sufficient
detail to permit confirmation of the accuracy of the Royalties paid. Such
reports shall be due on the [**] day following the end of each Calendar Quarter.
Royalties shown to have accrued by each report shall be due and payable on the
date such report is due. Such report shall also identify the date of first
Commercial Sale of each Royalty-Bearing Product in each country. Any reports
provided under this Section 9.1(b) shall be deemed the Confidential Information
of Infinity.

 

9.2 Royalty Term.

 

  (a)

Royalty Term. Subject to clauses (a)-(c) in the definition of “Royalty-Bearing
Product”, Royalties will be payable on a Royalty-Bearing Product-by
Royalty-Bearing Product and country-by-country basis until the latest of (i) the
expiration of the last to expire Valid Claim or [**] claiming the composition or
method of

 

30



--------------------------------------------------------------------------------

  manufacture or use of such Product (or any Licensed Compound therein) in such
country, (ii) the expiration of the last to expire Valid Claim or [**] covering
the manufacture in the country of actual manufacture of such Product (or any
Licensed Compound therein), (iii) the expiration of any Regulatory Exclusivity
with respect to such Product in such country, and (iv) [**] (“Royalty Term”).

 

  (b) Paid Up License Following Royalty Term. Following the Royalty Term on a
Royalty-Bearing Product-by-Royalty-Bearing Product and country-by-country basis,
Infinity’s licenses with respect to such Royalty-Bearing Product shall continue
in effect, but become fully paid-up, royalty-free, non-exclusive (but remain
sublicenseable) and transferrable (in accordance with Section 18.1) and shall
become perpetual and irrevocable upon expiration of this Agreement or
termination of this Agreement by Infinity under Section 14.2; provided, however,
that, following the Royalty Terms with respect to all Royalty-Bearing Products,
on a country-by-country basis, Infinity’s licenses with respect to all Licensed
Compounds and Products shall continue in effect, but become fully paid-up,
royalty-free, non-exclusive (but remain sublicenseable) and transferrable (in
accordance with Section 18.1) and shall become perpetual and irrevocable upon
expiration of this Agreement or termination of this Agreement by Infinity under
Section 14.2.

 

  (c) Adjustment in Royalty Under Certain Circumstances. On a Product-by-Product
and country-by-country basis, (i) if the sole basis for the continuance of a
Royalty Term is [**], the applicable royalty under Section 8.3 shall be [**],
the applicable royalty under Section 8.3 shall be [**]; provided, however, that
in no event will any adjustment under Section 9.2(c)(i) and any reduction under
Section 8.4(a) cause the Royalties due to Intellikine in such Calendar Quarter
with respect to such Product in such country to be less than fifty percent
(50%) of the Royalties calculated under Section 8.3 without any such adjustment
and/or deduction.

 

  (d) Notwithstanding anything to the contrary herein, Infinity shall have no
obligation to pay Royalties on Products other than the Royalty-Bearing Products,
on a country-by-country basis.

 

9.3 Currency. All payments under this Agreement shall be payable in US dollars.
When conversion of payments from any foreign currency is required in connection
with the payment of any Royalties under this Agreement, such conversion shall be
made using either (a) the exchange rate used by Infinity or, as applicable, an
Infinity Related Party, in its worldwide accounting system for the Calendar
Quarter to which such payments relate or (b) the applicable currency conversion
rate as published in The Wall Street Journal, Eastern Edition, on the last
Business Day of the applicable Calendar Quarter in which such sales were made.

 

9.4

Taxes. Intellikine will be responsible for paying any and all taxes levied on
account of any payments made to it under this Agreement. If any taxes imposed
upon payments due to Intellikine under this Agreement are required to be
withheld by Infinity, Infinity will

 

31



--------------------------------------------------------------------------------

  (a) deduct such taxes from the payment made to Intellikine, (b) timely pay the
taxes to the proper taxing authority, and (c) send proof of payment to
Intellikine and certify its receipt by the taxing authority promptly following
such payment. Each Party shall provide reasonable assistance to the other Party
in minimizing or claiming exemptions from, or refunds of, any such applicable
withholding taxes, upon the other Party’s written request.

 

9.5 Records and Audit Rights.

 

  (a) Each Party (the “Paying Party”) shall keep and cause its applicable
Affiliates to keep (and, in the case of Infinity, Infinity shall cause the
Infinity Related Parties to keep) complete, true and accurate books and records
in accordance with its Accounting Standards in sufficient detail for the other
Party (the “Paid Party”) to determine the payments due and costs incurred under
this Agreement, including the Royalties. Each Paying Party will keep such books
and records for at least three (3) years following the date of the payment to
which they pertain.

 

  (b) Upon the written request of the Paid Party and not more than once in each
calendar year, the Paying Party shall permit an independent certified public
accounting firm of nationally recognized standing selected by the Paid Party and
reasonably acceptable to the Paying Party to have access during normal business
hours to such of the records of the Paying Party and its applicable Affiliates
(and, as applicable, the Infinity Related Parties) as may be reasonably
necessary to verify the accuracy of the payments due and costs incurred under
this Agreement, including the royalty reports under this Agreement, for any
period ending not more than three (3) years prior to the date of such request.
The accounting firm shall disclose to the Paid Party only whether the payments
due and costs incurred, including any payment reports (as applicable), are
correct or incorrect and the specific details concerning any discrepancies. No
other information shall be provided to the Paid Party without the prior consent
of the Paying Party unless disclosure is required by law, regulation or judicial
order. If the Paid Party determines that disclosure is required by law,
regulation or judicial order, it shall, if permitted, give the Paying Party
prior notice thereof reasonably sufficient for the Paying Party to seek a
protective order against or limiting such disclosure. The Paying Party is
entitled to require the accounting firm to execute a reasonable confidentiality
agreement prior to commencing any such audit.

 

  (c)

The fees charged by such accounting firm shall be paid by the Paid Party;
provided, however, that if the audit uncovers an underpayment by the Paying
Party that exceeds five percent (5%) of the total payment owed, then the fees of
such accounting firm shall be paid by the Paying Party unless the reason for
such underpayment was a miscalculation on the part of the Paid Party. Any
underpayments or unpaid amounts discovered by such audit or otherwise will be
paid promptly by the Paying Party within thirty (30) days of the date the Paid
Party delivers to the Paying Party such accounting firm’s written report, or as
otherwise agreed upon by the Parties, plus interest calculated in accordance
with

 

32



--------------------------------------------------------------------------------

  Section 9.7 unless the reason for such underpayment was a miscalculation on
the part of the Paid Party. In the event of an overpayment by the Paying Party,
the Paying Party shall be entitled to credit such overpayment against any
subsequent payment due to the Paid Party under this Agreement.

 

9.6 Payment. Payments shall be made by electronic wire transfer of immediately
available funds to the account of the Paid Party, as designated in writing to
the Paying Party.

 

9.7 Late Payments. Subject to Section 9.5(c), interest shall be payable by the
Paying Party on any amounts payable to the Paid Party under this Agreement which
are not paid by the due date for payment. All interest shall accrue and be
calculated on a daily basis (both before and after any judgment) at a rate per
annum equal to three (3) percentage points above the then current “prime rate”
in effect published in The Wall Street Journal, Eastern Edition (but in no event
in excess of the maximum rate permissible under applicable law), for the period
from the due date for payment until the date of actual payment. The payment of
such interest shall not limit the Paid Party from exercising any other rights it
may have as a consequence of the lateness of any payment.

 

9.8 Other. Notwithstanding any other provision of this Agreement, if at any time
legal restrictions prevent the prompt remittance of part or all of the payments
required hereunder in any country, payment shall be made through such lawful
means or methods as the Parties may agree. The Parties hereby acknowledge that
the value contributed by Intellikine to any Product developed and/or
commercialized by or on behalf of Infinity and its Affiliates, licensees and
sublicensees is the access to the Intellikine Intellectual Property and that the
Milestone Payments described above in Article 8 will be payable by Infinity in
accordance with the terms and conditions hereof regardless of whether or not a
Product is covered by an Intellikine Patent or, as applicable, Navy Patent Right
or UCSF Patent Right.

 

10. INTELLECTUAL PROPERTY RIGHTS

 

10.1 Ownership of Inventions.

 

  (a)

Ownership of all inventions arising from research, development or
commercialization activities conducted by or on behalf of the Parties as
contemplated by the Original Agreement or this Agreement, including Patent
Rights and other intellectual property rights covering such inventions
(collectively, “Inventions”), shall be as set forth in this Section 10.1. All
Inventions made solely by employees, agents, contractors or consultants of
Infinity or its Affiliates shall be owned by Infinity or its Affiliates. All
Inventions made solely by employees, agents, contractors or consultants of
Intellikine or Intellikine Program Affiliates shall be owned by Intellikine or
its Affiliates; provided, however, that Intellikine, on behalf of itself and its
Affiliates, shall, and hereby does, assign all of its and their right, title and
interest in and to Intellikine Program Inventions and Intellikine Program
Patents to Infinity. All Inventions made jointly by one or more employees,
agents, contractors or consultants of

 

33



--------------------------------------------------------------------------------

  Intellikine or Intellikine Program Affiliates, on the one hand, and Infinity
or its Affiliates, on the other hand, (such Inventions (other than the Patent
Rights therein), “Joint Know-How”, and any Patent Rights included in such
Inventions, “Joint Patents”), shall be owned by Infinity, and Intellikine, on
behalf of itself and its Affiliates, shall, and hereby does, assign all of its
and their right, title and interest in and to such Inventions to Infinity. At
Infinity’s request, Intellikine shall, and shall cause its Affiliates and its
and their employees and consultants to, execute such further assignments,
documents and other instruments as may be necessary or desirable to fully and
completely assign such Joint Know-How, Joint Patents, Intellikine Program
Inventions and Intellikine Program Patents to Infinity. At Infinity’s request,
and at Infinity’s expense with respect to Intellikine’s reasonable Out-of-Pocket
Expenses, Intellikine shall, and shall cause its Affiliates to, assist Infinity
in obtaining and maintaining Patent Rights or other rights in the United States
and in any foreign country with respect to any such assigned Invention or Patent
Right. At Infinity’s reasonable request (which shall not be unreasonably
withheld or denied), and at Infinity’s expense with respect to Intellikine’s
reasonable Out-of-Pocket Expenses, Intellikine shall, and shall cause its
Affiliates to, reasonably assist Infinity as necessary in enforcing Patent
Rights or other rights in the United States and in any foreign country with
respect to any such assigned Invention or Patent Right. Determination of
inventorship of Inventions shall be made in accordance with U.S. patent laws.

 

  (b) Intellikine’s rights in any Inventions, other than the Inventions assigned
to Infinity pursuant to Section 10.1(a), shall be included in the Intellikine
Intellectual Property for the purposes of this Agreement. Infinity’s rights in
any Inventions, including its interest in any Inventions assigned to Infinity
pursuant to Section 10.1(a), shall be included in the Infinity Intellectual
Property for the purposes of this Agreement.

 

  (c) In the event of any disagreement between the Parties regarding the
inventorship or ownership of any Invention, the Parties shall refer such dispute
to a neutral Third Party patent attorney or other appropriately qualified person
who is neither a current or former employee or director of, nor a current or
former consultant or outside counsel to, either Party and who is mutually agreed
upon by the Parties.

 

  (d) The provisions of Sections 10.2 through 10.7 are subject to the terms of
any agreement pursuant to which a Third Party licensed any of the relevant
Intellikine Patents to Intellikine. If Infinity exercises the Navy Sublicense
Option or the UCSF Sublicense Option in accordance with Section 2.6(a) or
2.6(b), references in Sections 10.2 through 10.7 to Intellikine Patents will
include the Navy Patent Rights or the UCSF Patent Rights (but not the UCSF Other
Patent Rights), as applicable, subject to the rights of Navy under the Navy
Agreement and to the rights of The Regents under the UCSF Agreement,
respectively. Intellikine shall use reasonable efforts to cause such licensors
to reasonably cooperate with Intellikine and Infinity with respect to such
provisions and to join any suit brought by Infinity with respect to any Third
Party Infringement.

 

34



--------------------------------------------------------------------------------

10.2 Patent Prosecution.

 

  (a) Patent Committee.

 

  (i) Intellikine and Infinity will form a patent committee (“Patent Committee”)
composed of one (1) representative from each Party and one (1) representative
from each Party’s internal or outside patent counsel, as a forum to (A) keep
Intellikine regularly and reasonably informed of the status of Intellikine
Patents, and (B) provide Intellikine with copies of all substantive
documentation submitted to, or received from, the patent offices in connection
therewith. The Patent Committee shall meet as frequently as necessary for such
purposes.

 

  (ii) Decisions of the Patent Committee shall be made by unanimous vote, with
Infinity’s representatives to the Patent Committee collectively having one
(1) vote and Intellikine’s representatives to the Patent Committee collectively
having one (1) vote.

(A) In the event of a disagreement at the Patent Committee relating to a filing
strategy or the prosecution or maintenance of [**].

(B) [**]; provided that Infinity shall not have power to resolve a dispute by
unilaterally amending the terms of this Agreement or overriding Intellikine’s
rights under this Agreement.

 

  (iii) To the extent that Intellikine wishes to have external patent counsel
participate as one of its representatives on the Patent Committee, which counsel
is not the then-current mutually acceptable outside patent counsel described in
Section 10.2(b), Intellikine shall bear all expenses with respect to its
external patent counsel’s participation as a representative on the Patent
Committee.

 

  (b) Subject to Section 10.2(d), [**], at Infinity’s expense (which, with
respect to Intellikine’s activities, shall be limited to Intellikine’s
Out-of-Pocket Expenses), to file, prosecute and maintain the Intellikine
Patents, using mutually acceptable outside patent counsel. As of the Effective
Date, [**] are mutually acceptable to the Parties. Intellikine will assist
Infinity in connection with the filing, prosecution and maintenance of the
Intellikine Patents, including by providing access to relevant persons and
executing all required documentation.

 

  (c) (i) Infinity will have the sole right to file, prosecute and maintain any
Infinity Patents at its own expense. (ii) Intellikine will have the sole right
to file, prosecute and maintain any Patents Rights within the Intellikine
Additional Patents, the Intellikine Background Technology and the Intellikine
Other Technology at its own expense. Intellikine will keep Infinity regularly
and fully informed through the Patent Committee of the status of the patents and
patent applications within the Intellikine Additional Patents, the Intellikine
Background Technology and the Intellikine Other Technology.

 

 

35



--------------------------------------------------------------------------------

  (d) In the event that (i) Infinity wishes to cease prosecution and/or
maintenance of any Intellikine Patent in a country(ies) or (ii) Infinity does
not wish to bear the costs with respect to the filing, prosecution or
maintenance of an Intellikine Patent in a country(ies), Infinity shall provide
Intellikine with prompt written notice thereof, and Intellikine shall have the
right, in its discretion and at its own expense, to assume responsibility for
the filing, prosecution and maintenance of such Intellikine Patent in such
country(ies). If Intellikine assumes responsibility for the filing, prosecution
and maintenance of such Intellikine Patent in such country(ies) or retains such
responsibility, at its own expense, the license granted to Infinity under
Section 2.1 under such Intellikine Patent in such country(ies) shall terminate.
Infinity will provide such written notice to Intellikine in sufficient time (but
no less than thirty (30) days before any statutory bar date) to permit
Intellikine to file, prosecute or maintain such Intellikine Patent at its own
expense.

 

10.3 Patent Infringement.

 

  (a) Each Party will promptly notify the other Party in writing of (i) any
actual or threatened infringement or misappropriation by a Third Party of any
Intellikine Patent or any Infinity Patent of which it becomes aware, as a result
of such Third Party’s research, development, manufacture, use, sale, offer for
sale, other commercialization or importation of Licensed Compounds or Products
in the Field in the Territory, including any certification filed by a Third
Party pursuant to 21 U.S.C. §355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) or any
notice under comparable U.S. or foreign law (a “Paragraph IV Certification”),
which references the foregoing; or (ii) an actual or threatened challenge to any
Intellikine Patent or Infinity Patent by a Third Party. The Parties will consult
with each other through each Party’s patent attorneys to determine the response
to any such infringement or challenge by a Third Party of any Intellikine
Patent, including any Paragraph IV Certification which references the foregoing
(collectively “Third Party Infringement”).

 

  (b) To the fullest extent possible under applicable law, Infinity will have
the first right, but not the obligation, to initiate proceedings or take other
appropriate action in connection with the Third Party Infringement as it
reasonably determines appropriate, and Intellikine shall have the right, at its
own expense, to be represented in any such action by counsel of its own choice.
Infinity may exercise such right itself or through any Infinity Related Party.

 

  (c)

If Infinity fails to initiate proceedings or take other appropriate action with
respect to, or to terminate, Third Party Infringement of any such Intellikine
Patent (i) within ninety (90) days following Infinity’s receipt of the notice of
alleged infringement or (ii) solely with respect to a Paragraph IV
Certification, within

 

36



--------------------------------------------------------------------------------

  forty (40) days following Infinity’s receipt of notice thereof, Intellikine
shall have the right, but not the obligation, to bring and control any such
action at its own expense and by counsel of its own choice, and Infinity shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice.

 

  (d) The Party conducting such action shall have full control over its conduct,
including settlement thereof; provided, however, that, in no event shall either
Party, through any court action or proceeding, any settlement arrangement or any
proceeding, filing or communication with any patent office, admit the invalidity
of, or otherwise impair the other Party’s rights in, any Intellikine Patent
without the other Party’s prior written consent.

 

  (e) At the request of the Party controlling a Third Party Infringement action,
the other Party shall provide reasonable assistance and cooperation in
connection therewith, including by executing any required documents,
participating in discovery (including producing laboratory notebooks and other
documentation and providing access to employees or relevant persons), and
joining as a party to the action if required. The Party controlling such Third
Party Infringement action shall reimburse the reasonable Out-of-Pocket Expenses
of such other Party incurred in providing such assistance within thirty
(30) days after receipt of a detailed and accurate invoice therefor.

 

  (f) Unless otherwise agreed to by the Parties as part of any cost sharing
arrangement, any recoveries resulting from an action relating to a claim of
Third Party Infringement (after payment of Out-of-Pocket Expenses related to
such action incurred by each Party) will be retained by the Party that brought
and controlled such action; provided, however, that, if Infinity brought and
controlled such action, any portion of such recovery (after payment of each
Party’s Out-of-Pocket Expenses related to such action) that is attributable to
lost profits with respect to Products shall be subject to a royalty payment to
Intellikine in accordance with Section 8.3 equal to the amount that would be due
if such amount were Net Sales under this Agreement.

 

  (g) Intellikine will have the sole right, but not the obligation, to initiate
proceedings or take other appropriate action, as it reasonably determines
appropriate, in connection with any actual or threatened infringement or
misappropriation by a Third Party of any Intellikine Additional Patent,
Intellikine Background Patent or Intellikine Other Technology at its own
expense, shall have full control over its conduct, including settlement thereof,
and shall retain any recoveries resulting from such action or proceeding.

 

10.4

Defense of Actions. In the event that a declaratory judgment or similar action
alleging the invalidity or non-infringement, or any request for, or filing or
declaration of, any interference, opposition, reissue or reexamination, of any
Intellikine Patent or Infinity Patent is initiated by any Third Party, each
Party will promptly notify the other and the rights and responsibilities for
defending against any such action shall be determined in

 

37



--------------------------------------------------------------------------------

  the same manner as prosecution and maintenance of the relevant Intellikine
Patents and Infinity Patents pursuant to Section 10.2. Intellikine shall have
the sole right to defend against any declaratory judgment or similar action
alleging the invalidity or non-infringement, or any request for, or filing or
declaration of, any interference, opposition, reissue or reexamination, of any
Intellikine Additional Patent or Intellikine Background Patent.

 

10.5 Trademarks. Infinity shall have the right to brand the Products using
Infinity related trademarks and trade names and any other trademarks and trade
names it determines appropriate for the Product, which may vary by country or
within a country (“Product Marks”). Infinity and, if applicable, certain
Infinity Related Parties, shall own all right, title and interest in and to the
Product Marks and Infinity or the Infinity Related Parties may file, seek
registration and maintain the Product Marks in the countries and regions they
determine reasonably necessary. Notwithstanding the foregoing, (i) with respect
to any Product sold in the United States after receipt of Marketing
Authorization for such Product in the United States, Infinity shall, to the
extent permitted under applicable law and if reasonably practicable, include the
Intellikine name or logo (“Intellikine Mark”) on the commercial packaging for
such Product, and a disclosure that such Product is licensed from Intellikine,
and (ii) Infinity and Infinity Related Parties may otherwise include the
Intellikine Mark on the Product or any packaging, labels, containers,
advertisements and other materials related thereto; provided, however, that any
use of the Intellikine Mark shall be in compliance with Intellikine’s
then-current reasonable trademark guidelines provided to Infinity. Intellikine
hereby grants Infinity a non-exclusive, sublicenseable, royalty-free,
transferrable (in accordance with Section 18.1) right to use the Intellikine
Mark in connection with the foregoing. Intellikine or an Affiliate of
Intellikine shall retain the ownership of the entire right, title and interest
in and to the Intellikine Mark, and all goodwill associated with or attached to
the Intellikine Mark arising out of the use thereof by Infinity, its Affiliates
and sublicensees shall inure to the benefit of Intellikine. Infinity agrees that
it will not contest, oppose or challenge Intellikine’s ownership of the
Intellikine Mark. Infinity agrees that it will not at any time do or suffer to
be done any act or thing that will in any way impair Intellikine’s ownership of
or rights in and to the Intellikine Mark or any registration thereof or that may
depreciate the value of the Intellikine Mark or the reputation of Intellikine.

 

10.6 Drug Price Competition and Patent Term Restoration Act.

 

  (a) Intellikine shall cooperate with Infinity in an effort to avoid loss of
any Intellikine Patents which may otherwise be available under the provisions of
the Drug Price Competition and Patent Term Restoration Act of 1984 or comparable
United States or foreign laws, including by executing any documents as may be
reasonably required. In particular, Intellikine shall cooperate with Infinity in
obtaining patent term restoration or supplemental protection certificates or
their equivalents in any country and region (“Patent Term Extensions”) where
applicable to the Intellikine Patents. Intellikine shall provide all reasonable
assistance to Infinity, including permitting Infinity to proceed with
applications for such in the name of Intellikine, if so required.

 

38



--------------------------------------------------------------------------------

  (b) After consultation by Infinity with Intellikine, Infinity shall have the
sole right to determine, if applicable, for which, if any, of the Intellikine
Patents the Parties will attempt to seek Patent Term Extensions for any Licensed
Compound or Product.

 

  (c) Intellikine shall provide reasonable assistance to Infinity, including by
executing any required documents and providing any relevant patent information
and other relevant information to Infinity, so that Infinity can obtain such
extensions and additional protection and inform the FDA or other Regulatory
Authority of such intended Patent Term Extension.

 

  (d) Intellikine shall not seek Patent Term Extensions for any Intellikine
Background Technology, Intellikine Additional Patents or Intellikine Other
Patents for any Licensed Compound or Product.

 

10.7 Patent Marking. Infinity hereby agrees to mark each Product made, used or
sold under the terms of this Agreement (or when the character of the product
precludes marking, the package containing any such Product) in accordance with
all applicable laws relating to patent marking.

 

11. EXCLUSIVITY

 

11.1 Exclusivity.

 

  (a) Intentionally Omitted

 

  (b) Intentionally Omitted

 

  (c) Subject to clauses (i) and (ii) below, Intellikine shall not, and
Intellikine and its Affiliates shall ensure that the relevant individuals in
clause (ii) below do not (in the course and duration of their employment by
Intellikine or its Affiliates), alone or through work conducted in collaboration
with an Affiliate or Third Party, research, develop, commercialize, distribute,
market or sell (or license or otherwise grant rights to an Affiliate or a Third
Party to do any of the foregoing) in the Territory in the Field, unless
otherwise agreed by Infinity, [**]; provided that, the restriction described in
this Section 11.1(c) will apply only as follows:

 

  (i) without limiting subsection (ii) below, [**] after the Effective Date (or
the end of the Term, if earlier); and

 

  (ii) [**].

The foregoing shall be subject to, and shall not reduce any of Infinity’s rights
under, the exclusive licenses granted to Infinity pursuant to Section 2.1(a) and
the rights assigned to Infinity under Section 10.1(a).

 

39



--------------------------------------------------------------------------------

11.2 Competing Products. In the event that Infinity is an Acquired Party in a
transaction described in Section 18.1(a)(ii), to the extent that the Acquirer or
any Acquirer Affiliate is then or later researching, developing or
commercializing (or collaborating with a Third Party with respect thereto) a
Target Inhibitor, such Target Inhibitor shall be considered a Licensed Compound
and Product unless (i) such Acquirer and Acquirer Affiliates do not obtain
rights or access (other than access in connection with due diligence prior to
the transaction described in Section 18.1(a)(ii)) to (A) any Confidential
Information of Intellikine and (B) the Intellikine Intellectual Property and, as
applicable, Navy Patent Rights, UCSF Intellectual Property and UCSF Other Patent
Rights; (ii) the Acquirer’s and all Acquirer Affiliates’ research, development,
and commercialization activities related to such Target Inhibitor are kept
separate from the research, development, and commercialization activities for
Licensed Compounds and Products under this Agreement; and (iii) Infinity
otherwise continues to meet its obligations under this Agreement.

 

12. CONFIDENTIALITY

 

12.1 Duty of Confidence. All Confidential Information disclosed or made
available by a Party or its Affiliates to the other Party will be maintained in
confidence and otherwise safeguarded by the recipient Party. For clarification,
all Intellikine Intellectual Property shall be Confidential Information of
Intellikine and all Infinity Intellectual Property shall be Confidential
Information of Infinity; provided that (a) notwithstanding anything to the
contrary in Section 12.2, Intellikine and its Affiliates may not rely on
Sections 12.2(b) or (d) with respect to the Intellikine Program Patents or any
Inventions assigned to Infinity pursuant to Section 10.1(a); and (b) Intellikine
Know-How generated by or for Intellikine or Intellikine Program Affiliates,
pursuant to and in accordance with the Original Agreement or this Agreement,
which Know-How solely and specifically relates to Licensed Compounds and
Products in the Field, shall be the Confidential Information of both Parties,
with both Parties deemed to be recipient Parties and disclosing Parties. The
recipient Party may only use the Confidential Information of the other Party and
its Affiliates for the purposes of this Agreement and pursuant to the rights
granted to the recipient Party under this Agreement. Each Party shall hold as
confidential such Confidential Information of the other Party and its Affiliates
in the same manner and with the same protection as such recipient Party
maintains its own confidential information, but no less than a reasonable
standard of care. A recipient Party may disclose Confidential Information of the
other Party and its Affiliates to employees, agents, contractors, consultants
and advisers of the recipient Party and its Affiliates and sublicensees to the
extent reasonably necessary for the purposes of, and for those matters
undertaken pursuant to, this Agreement; provided that such persons and entities
are bound to maintain the confidentiality of the Confidential Information in a
manner consistent with the confidentiality provisions of this Agreement.

 

12.2 Exceptions. The obligations under Section 12.1 shall not apply to any
information to the extent the recipient Party can demonstrate by competent
evidence that such information:

 

40



--------------------------------------------------------------------------------

  (a) is (at the time of disclosure) or becomes (after the time of disclosure)
known to the public or part of the public domain through no breach of the
Original Agreement or this Agreement by the recipient Party or its Affiliates;

 

  (b) was known to, or was otherwise in the possession of, the recipient Party
or its Affiliates prior to the time of disclosure by the disclosing Party;

 

  (c) is disclosed to the recipient Party or any of its Affiliates on a
non-confidential basis by a Third Party who is entitled to disclose it without
breaching any confidentiality obligation to the disclosing Party or any of its
Affiliates; or

 

  (d) is independently developed by or on behalf of the recipient Party or its
Affiliates, as evidenced by its written records, without reference to the
Confidential Information disclosed by the disclosing Party or its Affiliates
under the Original Agreement or this Agreement.

 

12.3 Authorized Disclosures.

 

  (a) In addition to disclosures allowed under Section 12.1, each Party may
disclose Confidential Information belonging to the other Party to the extent
such disclosure is necessary in the following instances: (i) filing or
prosecuting Patent Rights as permitted by this Agreement; (ii) regulatory
filings for Products such Party has a license or right to develop hereunder;
(iii) prosecuting or defending litigation as permitted by this Agreement;
(iv) complying with applicable court orders or governmental regulations; and
(v) disclosure (A) to existing and potential consultants, investors, bankers,
lawyers, accountants, agents or other Third Parties in connection with due
diligence or similar investigations by such Third Parties, or (B) to existing
and potential licensees or sublicensees, or (C) in the case of Infinity,
disclosure of results of the Research Program and other research results to
Third Parties as reasonably necessary to develop and commercialize Licensed
Compounds and Products; provided, in each case described in clauses (v)(A) or
(B), that any such consultant, investor, banker, lawyer, accountant, agent,
licensee, sublicensee or Third Party is bound to maintain the confidentiality of
the Confidential Information in a manner consistent with the confidentiality
provisions of this Agreement.

 

  (b) In the event Infinity or any of its Affiliates discloses Intellikine
Confidential Information to any Regulatory Authority to obtain Marketing
Authorization for any Product and/or Licensed Compound, or discloses such
information in connection with the filing of a patent application or the
prosecution and maintenance of any patent, Infinity shall inform Intellikine as
soon as reasonably practicable of the disclosure and use reasonable efforts to
obtain confidential treatment for such disclosure to the extent permitted by law
or regulation.

 

  (c)

In the event the recipient Party is required to disclose Confidential
Information of the disclosing Party by law, including to comply with any order
of any court or

 

41



--------------------------------------------------------------------------------

  governmental or regulatory authority, such disclosure shall not be a breach of
this Agreement; provided that the recipient Party (i) informs the disclosing
Party as soon as reasonably practicable of the required disclosure, (ii) takes
all reasonable and lawful actions to obtain confidential treatment for such
disclosure and limits the disclosure to the required purpose, and (iii) at the
disclosing Party’s request and expense, assists in an attempt to object to or
limit the required disclosure.

 

  (d) In the event of a disclosure of the Original Agreement or this Agreement
or the terms hereof as required by law, governmental regulation or the rules of
any recognized stock exchange or quotation system, the Parties shall coordinate
with each other with respect to the timing, form and content of such required
disclosure to the extent practicable under the circumstances, and, if so
requested by the other Party, the Party subject to such obligation shall use
reasonable commercial efforts to obtain an order protecting to the maximum
extent possible the confidentiality of such provisions of this Agreement as
reasonably requested by the other Party. If the Parties are unable to agree on
the form or content of any required disclosure, such disclosure shall be limited
to the minimum required, as determined by the disclosing Party in consultation
with its legal counsel.

 

13. PUBLICATIONS; PUBLICITY

 

13.1 Publications. Any proposed oral public disclosures or written publications
by Intellikine relating to a Product or a Licensed Compound (including results
of the Research Program) shall require the written consent of Infinity prior to
their release (which consent shall not be unreasonably withheld); provided, that
the foregoing shall not apply to information which is not of a scientific or
technical nature and which is in the public domain or any public disclosures
required by law or governmental regulation or by the rules of any recognized
stock exchange or quotation system. Each Party shall have the right to review
and comment on any material proposed for disclosure or publication by the other
Party, such as by oral presentation, manuscript or abstract, which includes
Confidential Information of the non-publishing Party or, with respect to
disclosures or publications proposed by Intellikine, relate to a Product or
Licensed Compound (including results of the Research Program). Before any such
material is submitted for publication, the Party proposing publication shall
deliver a complete copy to the other Party at least thirty (30) days prior to
submitting the material to a publisher or initiating any other disclosure (or if
the Party proposing publication cannot reasonably provide such publication by
such date, then as soon as practicable). Such other Party shall review any such
material and give its comments to the Party proposing publication at least ten
(10) days prior to the planned date of submission or disclosure (but in any
event no fewer than ten (10) days after the delivery of such material to such
other Party); provided, that such other Party shall make reasonable efforts to
expedite review of such materials and abstracts, and shall return such items as
soon as practicable to the Party proposing publication with appropriate
comments, if any. The publishing Party shall comply with the other Party’s
request to delete references to the other Party’s Confidential Information in
any such material and agrees to delay any submission for publication or other
public disclosure for a period of up to an additional forty-five (45) days for
the purpose of preparing and filing appropriate patent applications.

 

42



--------------------------------------------------------------------------------

13.2 Publicity. Each Party agrees not to issue any press release or other public
statement, whether oral or written, disclosing the existence of the Original
Agreement or this Agreement or the terms hereof without the prior written
consent of the other Party. Subject to clause (c) below, the Party preparing any
such public announcement shall provide the other Party with a draft thereof at
least three (3) Business Days prior to the date on which such Party would like
to make the public announcement. Notwithstanding the foregoing, (a) Infinity may
issue the press release in substantially the form attached as Exhibit 8 to this
Agreement as soon as practicable following the execution of this Agreement;
(b) each Party will be permitted to disclose the achievement of Milestone Events
and the payment of Milestone Payments, provided that the other Party is given
the opportunity to review in advance (subject to clause (c) below) any such
disclosure to ensure that no Confidential Information of that other Party is
disclosed; (c) neither Party will be prevented from complying with any duty of
disclosure it may have pursuant to law or governmental regulation or pursuant to
the rules of any recognized stock exchange or quotation system; and (d) either
Party may issue a press release or public announcement or make such other
disclosure if the contents of such press release, public announcement or
disclosure has previously been made public other than through a breach of this
Agreement by the issuing Party or its Affiliates.

 

14. TERM AND TERMINATION

 

14.1 Term. The term of this Agreement (the “Term”) will commence on the
Effective Date and continue until the earlier of (a) the termination of this
Agreement in accordance with Section 6.3, 14.2, 14.3 or 14.4 or (b) the last to
occur of (i) the expiry of the last-to-expire Valid Claim, or (ii) the
expiration of the last-to-expire Royalty Term in accordance with Section 9.2.

 

14.2 Termination by Either Party.

 

  (a) If either Infinity or Intellikine (the “Breaching Party”) is in material
breach of any material obligation hereunder, the other Party (the “Non-Breaching
Party”) may give written notice to the Breaching Party specifying the claimed
particulars of such breach, and in such event, if the breach is not cured within
seventy-five (75) days after such notice (thirty (30) days in the event of
failure to make any payment when due), the Non-Breaching Party shall have the
right thereafter to terminate this Agreement immediately by giving written
notice to the Breaching Party to such effect; provided, however, that if such
breach (other than failure to make any payment when due) is capable of being
cured but cannot be cured within such seventy-five (75) day period and the
Breaching Party initiates actions to cure such breach within such period and
thereafter diligently pursues such actions, the Breaching Party shall have such
additional period as is reasonable in the circumstances to cure such breach.

 

43



--------------------------------------------------------------------------------

  (b) In the event the Non-Breaching Party gives notice to the Breaching Party
pursuant to Section 14.2(a) as a result of a material breach (or alleged
material breach) by the Breaching Party and, on or before the end of the cure
period therefor set forth above, either Party has requested an arbitration
pursuant to Section 18.5 in which the Breaching Party is in good faith disputing
such basis for termination pursuant to Section 14.2(a), then this Agreement
shall not terminate unless and until such arbitrators issue a final ruling or
award upholding such basis for termination (or unless and until the Breaching
Party is no longer disputing such basis in good faith, if earlier).

 

14.3 Termination by Intellikine. Intellikine shall have the right to terminate
this Agreement upon thirty (30) days written notice to Infinity if Infinity or
any Infinity Related Party brings an action or proceeding that disputes the
validity of any of the Intellikine Patents or files an opposition (or any
equivalent action) against any of the Intellikine Patents in any country of the
Territory. Any such termination shall only become effective if Infinity or such
Infinity Related Party, as applicable, has not withdrawn such action before the
end of the above notice period.

 

14.4 Termination for Convenience. Infinity may terminate this Agreement in its
entirety at any time on one hundred eighty (180) days’ prior written notice to
Intellikine.

 

15. EFFECT OF TERMINATION

 

15.1 Effect of Termination. Upon any expiration or termination of this
Agreement, any licenses granted by either Party to the other Party will
terminate and revert to the granting Party; provided that (a) in the case of any
expiration or termination of this Agreement, any license granted under
Section 15.2(a) or (b), if applicable, will continue in accordance with its
terms, (b) in the case of any expiration of this Agreement or termination of
this Agreement by Infinity under Section 14.2, any license described in
Section 9.2(b) then in effect will continue in effect on a perpetual and
irrevocable basis, and (c) the licenses and sublicenses granted by Intellikine
to Infinity under Sections 2.1(a) and 2.1(d)(ii) and (iii) and, if Infinity has
exercised the Navy Sublicense Option and the UCSF Sublicense Option,
respectively, Sections 2.1(b) and 2.1(c), will continue in effect solely to the
extent and during the period necessary for Infinity to exercise its rights or
perform its obligations under Sections 15.2(d), 15.2(f) or Section 15.3(a). If
this Agreement terminates prior to full and complete payment of the Release
Payment, within thirty (30) days after the effective date of such termination,
Infinity shall pay to Intellikine any portion of the Release Payment not
previously paid.

 

15.2 Effects of Termination by Intellikine under Section 6.3, 14.2 or 14.3 or by
Infinity under Section 14.4. Upon termination of this Agreement by Intellikine
pursuant to Section 6.3, 14.2 or 14.3 or by Infinity pursuant to Section 14.4:

 

  (a)

Infinity shall, and it hereby does (effective only and automatically upon such
termination), grant to Intellikine a non-exclusive, worldwide, fully-paid,
irrevocable, perpetual and transferrable (in accordance with Section 18.1)
license,

 

44



--------------------------------------------------------------------------------

  including the right to sublicense, under Infinity’s interest in the Infinity
Know-How, to develop, make, have made, use, sell, have sold, offer for sale and
import any then-identified Licensed Compounds (“Reverted Compounds”), and
Products containing Reverted Compounds (“Reverted Products”), in the Field in
the Territory;

 

  (b) For termination under Section 6.3, Infinity shall, and it hereby does
(effective only and automatically upon such termination), grant to Intellikine a
non-exclusive, worldwide, royalty-bearing, transferrable (in accordance with
Section 18.1) license, including the right to sublicense, under the Infinity
Patents and Infinity Know-How (including, for the sake of clarity, any Joint
Patents and Joint Know-How), to develop, make, have made, use, import, offer for
sale and sell any Reverted Compounds and Reverted Products, subject to a royalty
obligation to Infinity on Infinity Patents and Infinity Know-How (other than
Joint Patents, Joint Know-How, Intellikine Program Patents and Intellikine
Program Inventions), which royalty obligation, if applicable, will be negotiated
in good faith by the Parties for a period of [**] days immediately following
such termination of the Agreement by Intellikine, which royalty shall not exceed
[**] percent ([**]%) of Net Sales (applied to Intellikine in the same manner as
applied to Infinity). For termination by Intellikine under Section 6.3, 14.2 or
14.3 or by Infinity under Section 14.4, Intellikine will have an exclusive right
of first negotiation, exercisable by written notice to Infinity at any time
within [**] days of such termination, to obtain a worldwide, exclusive,
royalty-bearing license, with the right to sublicense, under the Infinity
Patents and Infinity Know-How (except for the case of any Joint Patents, Joint
Know-How, Intellikine Program Patents and Intellikine Program Inventions with
respect to which Infinity had automatically granted the royalty-free license
described above in this clause (b)), to develop, make, have made, use, sell,
have sold, offer for sale and import Reverted Compounds and Reverted Products in
the Field in the Territory on commercially reasonable terms to be negotiated in
good faith by the Parties for up to an additional [**] days following exercise
of such right of first negotiation;

 

  (c) For the sake of clarity, any license granted to Intellikine as described
in Section 15.2(a) or (b) will include the right to use clinical and regulatory
data and information generated by or on behalf of Infinity or its Affiliates and
in Infinity’s or its Affiliates’ possession or control for regulatory purposes
relating to the Reverted Products;

 

  (d) in the event that any development activities with regard to Reverted
Compound(s) or Reverted Product(s) are ongoing at the time of such termination,
the Parties shall negotiate in good faith and adopt a plan to wind-down the
development activities in an orderly fashion (not to exceed [**] months) or, at
Intellikine’s election, promptly transition such development activities to
Intellikine or its designee, with due regard for patient safety and the rights
of any subjects that are participants in any clinical trials of any Reverted
Compound or Reverted Product, and take any actions it deems reasonably necessary
or appropriate to avoid any human health or safety problems and in compliance
with all applicable laws; all such activities shall be at Intellikine’s cost;

 

45



--------------------------------------------------------------------------------

  (e) the exclusive license, if any, and any exclusive license agreement entered
into as described in Section 15.2(b) will provide for Infinity to transfer and
assign to Intellikine all of Infinity’s and the Infinity Related Parties’ right,
title and interest in and to all U.S. and foreign regulatory submissions and
Marketing Authorizations with respect to the Reverted Products and all drug
master files and drug dossiers with respect to the Reverted Products (other than
those related to manufacturing facilities);

 

  (f) Infinity or Infinity Related Parties may continue, to the extent that
Infinity or Infinity Related Parties continue to have stocks of usable Products,
to fulfill orders received for Reverted Products in the Field until [**] months
following the date of termination. For Reverted Products sold by Infinity or
Infinity Related Parties after the effective date of a termination, Infinity
shall continue to pay Royalties pursuant to Section 8.3. Prior to the end of
such [**] month period, Infinity shall provide Intellikine written notice of an
estimate of the quantity of Reverted Products and shelf life remaining in the
inventory of Infinity at the end of such [**] month period and Intellikine shall
have the right to purchase any such quantities of Products from Infinity at a
price equal to [**] for such Reverted Products. In addition, Infinity shall use
reasonable efforts to transition to Intellikine, upon Intellikine’s request and
at Intellikine’s expense, any arrangement with any contractor from which
Infinity had arranged to obtain supplies of Reverted Compounds or Reverted
Products, to the extent permitted under any such agreement with such contractor.
In the event that Reverted Compounds or Reverted Products are then being
manufactured by Infinity, then, upon request by Intellikine, Infinity shall
continue to provide Intellikine with such materials at a price equal to [**] for
such Reverted Products for not longer than [**] months;

 

  (g) the provisions of Article 12 shall survive such termination for so long as
Intellikine or any of its Affiliates, licensees or sublicensees develops or
commercializes any Reverted Compound or Reverted Product;

 

  (h) except as provided in Sections 15.2(d) and 15.2(f), Infinity will
immediately cease to use or exploit in any way the Reverted Products, the
Intellikine Marks, the Intellikine Intellectual Property, Intellikine Additional
Patents, Intellikine Background Technology and Intellikine Other Technology
(and, if Infinity has exercised the Navy Sublicense Option and the UCSF
Sublicense Option, the Navy Patent Rights and the UCSF Intellectual Property and
UCSF Other Patent Rights); provided that Infinity retains its right to use or
exploit its ownership interest in Infinity Intellectual Property (including
Joint Patents and Joint Know-How), subject to any exclusive license granted
thereunder to Intellikine as described in Section 15.2(b);

 

46



--------------------------------------------------------------------------------

  (i) except as provided in Section 15.2(a), (b), (c), (d), (e) and (f),
Intellikine will immediately cease to use or exploit in any way the Product
Marks and the Infinity Intellectual Property;

 

  (j) within thirty (30) days of the date of such termination, Infinity will
make all outstanding payments, including any royalty payments, due to
Intellikine hereunder at the date of such termination; and

 

  (k) following the period set forth in Section 15.2(f), Infinity will promptly
return, or at Intellikine’s option, destroy any Intellikine Know-How,
Intellikine Background Know-How, UCSF Know-How (if Infinity has exercised the
UCSF Sublicense Option) and Intellikine Confidential Information and any
materials containing the Intellikine Know-How, Intellikine Background Know-How,
UCSF Know-How (if Infinity has exercised the UCSF Sublicense Option) or
Intellikine Confidential Information in its or its Affiliates’ possession,
custody or power, except for such records as may be required to be retained by
Infinity by any national or local laws, rules or regulations.

 

15.3 Effect of Termination by Infinity under Section 14.2. In the event of
termination of this Agreement by Infinity under Section 14.2:

 

  (a) Infinity and the Infinity Related Parties shall be entitled to continue to
sell existing stocks of the Products in the Territory for a period of not longer
than six (6) months following the date of termination; provided that, Infinity
pays Intellikine any Royalties due in respect of such sales in accordance with
the provisions of this Agreement;

 

  (b) except as provided in Sections 9.2(b) and 15.3(a), Infinity will
immediately cease to use or exploit in any way the Intellikine Marks and the
Intellikine Intellectual Property, Intellikine Additional Patents, Intellikine
Background Technology and Intellikine Other Technology (and, if Infinity has
exercised the Navy Sublicense Option and the UCSF Sublicense Option, the Navy
Patent Rights and the UCSF Intellectual Property and UCSF Other Patent Rights),
and Intellikine will immediately cease to use or exploit in any way the Infinity
Intellectual Property; and

 

  (c) following the period set forth in Section 15.3(a), Intellikine will
promptly return, or at Infinity’s option, destroy any Infinity Know-How and
Infinity Confidential Information (other than data generated with respect to
Licensed Compounds or Products in the conduct of the Research Program, which
shall thereafter be considered to be Intellikine Confidential Information) and
any materials containing the Infinity Know-How or such Infinity Confidential
Information in its or its Affiliates’ possession, custody or power, except for
such records as may be required to be retained by Intellikine by any national or
local laws, rules or regulations.

 

47



--------------------------------------------------------------------------------

15.4 Survival. Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing prior to such expiration or termination, nor
affect in any way the survival of any other right, duty or obligation of the
Parties which is expressly stated elsewhere in this Agreement to survive such
termination or expiry. Without limiting the foregoing, Articles 1, 15 (including
the additional sections that survive in accordance with the express terms of
Section 15) and 18 and Sections 9.2(b), 9.2(d), 9.5, 10.1, 13.2, 16.6, 17.1,
17.2, 17.3 and 17.4 shall survive expiration or termination of this Agreement.
The provisions of Article 12 (Confidentiality) shall survive the termination or
expiration of this Agreement for a period of ten (10) years (subject to
Section 15.2(g)) and the provisions of Section 17.5 (Insurance) shall survive
the termination or expiration of this Agreement for a period of six (6) years.
For the sake of clarity, Article 11 shall not survive expiration or termination
of this Agreement.

 

15.5 Exercise of Right to Terminate. The use by either Party of a termination
right provided for under this Agreement shall not give rise to the payment of
damages or any other form of compensation or relief to the other Party solely
with respect thereto.

 

15.6 Damages; Relief. Subject to Sections 15.4 and 15.5 above, termination of
this Agreement shall not preclude either Party from claiming any other damages,
compensation or relief that it may be entitled to upon such termination.

 

15.7 Intentionally Omitted

 

15.8 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Infinity or Intellikine are, and will otherwise be deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code. The Parties agree that each Party, as a licensee of such rights
under this Agreement, will retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code. The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against either Party
under the U.S. Bankruptcy Code, the Party that is not a party to such proceeding
will be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in its possession, will be
promptly delivered to it (a) upon any such commencement of a bankruptcy
proceeding upon their written request therefor, unless the Party subject to such
proceeding elects to continue to perform all of its obligations under this
Agreement, or (b) if not delivered under subsection (a) above, following the
rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefor by the non-subject Party.

 

16. REPRESENTATIONS, WARRANTIES AND COVENANTS; DISCLAIMERS

 

16.1 Intentionally Omitted

 

16.2 Representations and Warranties by Intellikine. Intellikine represents and
warrants to Infinity as of the Effective Date that:

 

  (a) to the best of Intellikine’s knowledge, Intellikine had no Affiliates
immediately prior to Intellikine’s acquisition by Takeda;

 

 

48



--------------------------------------------------------------------------------

  (b) to the best of Intellikine’s knowledge, Intellikine had, immediately prior
to the assignment to Infinity hereunder, the right and authority, on behalf of
itself and its Affiliates, to assign to Infinity the Joint Know-How, Joint
Patents, Intellikine Program Inventions and Intellikine Program Patents; and

 

  (c) to the best of Intellikine’s knowledge, Intellikine fully complied with
its obligations under Sections 16.4(a) and 16.4(g) of the Original Agreement.

With regard to any representation or warranty made by Intellikine under this
Section 16.2 as of the Effective Date, notwithstanding anything in this
Agreement to the contrary, the sole remedy for a breach of any such
representation or warranty shall be for Intellikine to use its reasonable
efforts to cure the breach in a manner that would afford Infinity the benefit
that would have been afforded to Infinity if the representation or warranty had
been true when made. For clarity, no damages or termination right shall be
available as a result of any such breach of a representation or warranty.

 

16.3 Intentionally Omitted

 

16.4 Covenants.

 

  (a) Amendments to Navy Agreement and UCSF Agreement. During the Navy
Sublicense Option Period and, if exercised in accordance with Section 2.6(a),
the term of the sublicense under the Navy Patent Rights under Section 2.1(b),
and the UCSF Sublicense Option Period and, if exercised in accordance with
Section 2.6(b), the term of the sublicense under the UCSF Intellectual Property
and UCSF Other Patents under Section 2.1(c), respectively, Intellikine (i) shall
not amend the Navy Agreement or the UCSF Agreement in a manner that would
adversely affect the rights and obligations of Infinity under this Agreement,
except any amendment agreed under Section 2.6(c); (ii) except in accordance with
the procedures set forth in Section 2.6(a) or 2.6(b) during the Navy Sublicense
Option Period or the UCSF Sublicense Option Period, respectively, shall not
terminate the Navy Agreement or the UCSF Agreement, respectively; and
(iii) shall notify Infinity promptly upon receiving any notice of breach or
termination from Navy under the Navy Agreement or The Regents under the UCSF
Agreement.

 

  (b) Intentionally Omitted

 

  (c) No Conflict by Intellikine. Intellikine and its Affiliates shall not grant
any right or enter into any agreement with any Third Party that would prevent,
conflict with, or have a material adverse effect on Infinity’s exercise of its
rights under this Agreement or Infinity’s performance of its obligations under
this Agreement.

 

49



--------------------------------------------------------------------------------

  (d) No Conflict by Infinity. Infinity and its Affiliates shall not grant any
right or enter into any agreement with any Third Party that would prevent,
conflict with, or have a material adverse effect on Intellikine’s exercise of
its rights under this Agreement or Intellikine’s performance of its obligations
under this Agreement.

 

  (e) IP Ownership and Confidentiality by Intellikine. Intellikine shall require
that all of its and its Affiliates’ employees, consultants, contractors and
agents involved in the research, development or commercialization of Licensed
Compounds or Products have entered into written confidentiality and invention
assignment agreements that are consistent with the terms of this Agreement and
pursuant to which they assign any rights they may have in any inventions made
during such work to Intellikine.

 

  (f) IP Ownership and Confidentiality by Infinity. Infinity shall require that
all of its and its Affiliates’ employees, consultants, contractors and agents
involved in the research, development or commercialization of Licensed Compounds
or Products have entered into written confidentiality and invention assignment
agreements that are consistent with the terms of this Agreement and pursuant to
which they assign any rights they may have in any inventions made during such
work to Infinity. Infinity shall also require that all entities performing
medicinal chemistry of Licensed Compounds or Products as a subcontractor to
Infinity or its Affiliates have entered into written invention assignment
agreements that are consistent with the terms of this Agreement and pursuant to
which they assign any rights they may have in any inventions covering Licensed
Compounds or Products made during such work to Infinity.

 

  (g) Research Agreements. With respect to any Research Agreements, Intellikine
shall (i) immediately notify Infinity of the receipt of any notice of any
invention disclosure for Research Agreement Intellectual Property; and (ii) upon
written request of Infinity, use commercially reasonable efforts to obtain a
license under such Research Agreement Intellectual Property to research,
develop, manufacture, have manufactured, use, sell, offer to sell, otherwise
commercialize and import Licensed Compounds and Products in the Field in the
Territory, with the right to grant a sublicense thereunder to Infinity (whether
exclusively or non-exclusively), and for Infinity to further sublicense such
rights to the Infinity Related Parties, on the applicable terms of the license
granted to Intellikine by such Third Party; provided that before Intellikine
obtains such license, Intellikine will provide the terms of such license to
Infinity, and will not enter into such license except with Infinity’s prior
written consent, not to be unreasonably withheld, and upon the entry into such
license, Intellikine will sublicense such rights to Infinity in accordance with
the terms of such license and will work together with Infinity to enter into the
appropriate documentation to effect such sublicense.

 

16.5 Debarment. Each Party represents and warrants to such other Party, as of
the Effective Date, that none of the representing Party, its Affiliates, or any
employee of the representing Party or its Affiliates, in each case who is likely
to perform development activities under this Agreement or in support of the
Marketing Authorizations, have ever been:

 

  (a) debarred, or proposed to be debarred under Section 306(a) or 306(b) of the
United States Federal Food, Drug and Cosmetic Act, as amended from time to time,
and the rules, regulations and guidelines promulgated thereunder, or under 42
U.S.C. Section 1320-7;

 

50



--------------------------------------------------------------------------------

  (b) sanctioned by, suspended, debarred, excluded or otherwise ineligible to
participate in any federal or state health care program, including Medicare and
Medicaid or in any federal procurement or non-procurement programs; or

 

  (c) charged with or convicted of any felony or misdemeanor under 42 U.S.C.
Section 1320a-7(a) or 42 U.S.C. Section 1320a-7(b)(1)-(3), or otherwise proposed
for exclusion.

Each Party will immediately inform the other Party, but in no event later than
five (5) Business Days, if such Party becomes aware that such Party, any of its
Affiliates, or any employee of such Party or any of its Affiliates, in each case
performing development activities under the Original Agreement or this Agreement
or in support of the Marketing Authorizations, is not in compliance with any of
the representations set forth in clauses (a) through (c) on or after the
Effective Date.

 

16.6 Limitations; Acknowledgements. Notwithstanding anything contained in this
Agreement, Intellikine gives no warranty and makes no representation that any
patent application within the Intellikine Patents shall proceed to grant or will
be valid and enforceable. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTIES OF
NON INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. NEITHER
PARTY MAKES ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, THAT ANY
OF THE RESEARCH, DEVELOPMENT AND/OR COMMERCIALIZATION EFFORTS WITH REGARD TO ANY
LICENSED COMPOUND OR PRODUCT WILL BE SUCCESSFUL.

 

17. INDEMNIFICATION AND LIABILITY

 

17.1

Indemnification by Intellikine. Intellikine shall indemnify and hold Infinity
and its Affiliates, and their respective officers, directors, employees,
contractors, agents and assigns (each, an “Infinity Indemnified Party”),
harmless from and against losses, damages and liability, including reasonable
legal expense and attorneys’ fees (collectively, “Indemnified Losses”), incurred
by any Infinity Indemnified Party as a result of any Third Party demands, claims
or actions (including product liability claims) (“Claims”) against any Infinity
Indemnified Party to the extent arising or resulting from: (a) the negligence or
willful misconduct of Intellikine or any Intellikine Indemnified

 

51



--------------------------------------------------------------------------------

  Party in performing Intellikine’s obligations or exercising Intellikine’s
rights under the Original Agreement or this Agreement; (b) the breach of any of
the covenants, obligations, warranties and representations made by Intellikine
to Infinity under the Original Agreement or this Agreement; or (c) the research
of the Licensed Compounds and/or Products by Intellikine or any of its
Affiliates, or the development, manufacture, use, sale, offer for sale, other
commercialization or importation of Reverted Compounds or Reverted Products in
the Field in the Territory by Intellikine or any of its Affiliates or
sublicensees (other than Infinity and any Infinity Related Party).
Notwithstanding the foregoing, Intellikine shall not be responsible for the
indemnification of any Infinity Indemnified Party: (A) to the extent that the
Indemnified Losses of such Infinity Indemnified Party were caused by the
negligence or willful misconduct of such Infinity Indemnified Party, or (B) to
the extent that the Indemnified Losses of such Infinity Indemnified Party were
caused by any breach by Infinity of its covenants, obligations, warranties or
representations pursuant to the Original Agreement or this Agreement.

 

17.2 Indemnification by Infinity. Infinity shall indemnify and hold Intellikine
and its Affiliates, and their respective officers, directors, employees,
contractors, agents and assigns (each, an “Intellikine Indemnified Party”),
harmless from and against Indemnified Losses incurred by any Intellikine
Indemnified Party as a result of any Claims against any Intellikine Indemnified
Party to the extent arising or resulting from: (a) the research, development or
commercialization of the Licensed Compounds and/or Products by Infinity, any
Infinity Indemnified Party or any Infinity Related Party; (b) the negligence or
willful misconduct of Infinity or any Infinity Related Party in performing
Infinity’s obligations or exercising Infinity’s rights under the Original
Agreement or this Agreement; (c) the breach of any of the covenants, warranties
and representations made by Infinity to Intellikine under the Original Agreement
or this Agreement; or (d) if Infinity does not exercise the Navy Sublicense
Option or the UCSF Sublicense Option under Section 2.6(a) or 2.6(b),
respectively, the practice, use, infringement or misappropriation of any Navy
Patent Rights or any UCSF Intellectual Property or UCSF Other Patent Right, as
applicable, in the research, development or commercialization of the Licensed
Compounds and/or Products. Notwithstanding the foregoing, Infinity shall not be
responsible for the indemnification of any Intellikine Indemnified Party: (A) to
the extent that the Indemnified Losses of such Intellikine Indemnified Party
were caused by the negligence or willful misconduct of such Intellikine
Indemnified Party, or (B) to the extent that the Indemnified Losses of such
Intellikine Indemnified Party were caused by any breach by Intellikine of its
covenants, obligations, warranties or representations pursuant to the Original
Agreement or this Agreement.

 

17.3 Indemnification Procedure.

 

  (a)

Any Infinity Indemnified Party or Intellikine Indemnified Party seeking
indemnification hereunder (“Indemnified Party”) shall notify the Party against
whom indemnification is sought (“Indemnifying Party”) in writing reasonably
promptly after the assertion against the Indemnified Party of any Claim in
respect of which the Indemnified Party intends to base a claim for
indemnification hereunder, but the failure or delay so to notify the
Indemnifying Party shall not

 

52



--------------------------------------------------------------------------------

  relieve the Indemnifying Party of any obligation or liability that it may have
to the Indemnified Party except to the extent that the Indemnifying Party’s
ability to defend or resolve such Claim is adversely affected thereby.

 

  (b) Subject to the provisions of Sections 17.3(d) and (e) below, the
Indemnifying Party shall have the right, upon written notice given to the
Indemnified Party within thirty (30) days after receipt of the notice from the
Indemnified Party of any Claim, to assume the defense and handling of such
Claim, at the Indemnifying Party’s sole expense, in which case the provisions of
Section 17.3(c) below shall govern.

 

  (c) If the Indemnifying Party assumes the defense and handling of such Claim:
The Indemnifying Party shall select counsel reasonably acceptable to the
Indemnified Party in connection with conducting the defense and handling of such
Claim, and the Indemnifying Party shall defend or handle the same in
consultation with the Indemnified Party, and shall keep the Indemnified Party
timely apprised of the status of such Claim. The Indemnified Party shall not
settle such Claim without the prior written consent of the Indemnifying Party.
The Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, agree to a settlement of such Claim which could lead to
liability or create any financial or other obligation on the part of the
Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder, or would involve any admission of wrongdoing on the
part of the Indemnified Party. The Indemnified Party shall cooperate with the
Indemnifying Party, at the request and expense of the Indemnifying Party, and
shall be entitled to participate in the defense and handling of such Claim with
its own counsel and at its own expense. Notwithstanding the foregoing, in the
event the Indemnifying Party fails to conduct the defense and handling of any
Claim in good faith after having assumed such, then the provisions of
Section 17.3(e) below shall govern.

 

  (d) If the Indemnifying Party does not give written notice to the Indemnified
Party, within thirty (30) days after receipt of the notice from the Indemnified
Party of any Claim, of the Indemnifying Party’s election to assume the defense
and handling of such Claim, the provisions of Section 17.3(e) below shall
govern.

 

  (e) Unless Section 17.3(c) applies: The Indemnified Party may, at the
Indemnifying Party’s expense, select counsel reasonably acceptable to the
Indemnifying Party in connection with conducting the defense and handling of
such Claim and defend or handle such Claim in such manner as it may deem
appropriate; provided, however, that the Indemnified Party shall keep the
Indemnifying Party timely apprised of the status of such Claim and shall not
settle such Claim without the prior written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld. The Indemnifying Party shall
not settle such Claim without the prior written consent of the Indemnified
Party. If the Indemnified Party defends or handles such Claim, the Indemnifying
Party shall cooperate with the Indemnified Party, at the Indemnified Party’s
request but at no expense to the Indemnified Party, and shall be entitled to
participate in the defense and handling of such Claim with its own counsel and
at its own expense.

 

53



--------------------------------------------------------------------------------

  (f) In the event a Claim is based partially on an indemnified claim and
partially on a non-indemnified claim or based partially on a claim indemnified
by one Party and partially on a claim indemnified by the other Party, any
payments in connection with such Claim shall be apportioned between the Parties
in accordance with the degree of cause attributable to each Party.

 

  (g) Nothing in this Section 17 will act to negate any obligation under common
law of either Party to mitigate damages with respect to any Claim for which such
Party is seeking indemnification from the other Party hereunder.

 

17.4 Special, Indirect and Other Losses. IN NO EVENT SHALL EITHER PARTY OR ANY
OF ITS AFFILIATES BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR LOSS OF PROFITS SUFFERED BY THE OTHER PARTY, EXCEPT FOR
LIABILITY FOR (A) BREACH OF ARTICLE 12 OF THE ORIGINAL AGREEMENT OR THIS
AGREEMENT, OR (B) TO THE EXTENT ANY SUCH DAMAGES ARE REQUIRED TO BE PAID TO A
THIRD PARTY PURSUANT TO SECTIONS 17.1 THROUGH 17.3 AS PART OF A CLAIM (AS
DEFINED IN SECTION 17.1). IN NO EVENT WILL PAYMENTS DUE UNDER SECTION 8 BE
CONSIDERED LOST PROFITS.

 

17.5

Insurance. Each Party, at its own expense, shall maintain liability insurance
(or self-insure) with respect to its activities hereunder in an amount
consistent with industry standards. Each Party shall provide a certificate of
insurance (or evidence of self-insurance) evidencing such coverage to the other
Party upon request. Without limitation of the foregoing, during the Term and
thereafter for the period of time required below, Infinity shall maintain on an
ongoing basis comprehensive general liability insurance in the minimum amount of
$[**] per occurrence and $[**] annual aggregate combined single limit for bodily
injury and property damage liability; and products liability insurance
(including contractual liability coverage on Infinity’s indemnification
obligations under this Agreement) in the amount of at least $[**] per occurrence
and as an annual aggregate combined single limit for bodily injury and property
damage liability; provided, however, that, commencing not later than [**] by
Infinity or any Infinity Related Party, and thereafter for the period of time
required below, Infinity shall obtain and maintain on an ongoing basis products
liability insurance (including contractual liability coverage on Infinity’s
indemnification obligations under this Agreement) in the amount of at least
$[**] per occurrence and as an annual aggregate combined single limit for bodily
injury and property damage liability. All of such insurance coverage may be
maintained through a self insurance plan that substantially complies with the
foregoing limits and requirements and may be satisfied through one or more
policies, including an umbrella policy. Not later than thirty (30) days
following receipt of written request from Intellikine, Infinity shall provide to
Intellikine a letter(s) affirming appropriate self-insurance and/or a
Certificate of Insurance evidencing such coverage in accordance with this
Agreement. Thereafter, Infinity shall maintain such

 

54



--------------------------------------------------------------------------------

  insurance and/or self-insurance coverage without interruption during the Term
and for a period of six (6) years thereafter, and, if applicable, shall provide
certificates and/or letters evidencing such insurance coverage without
interruption as reasonably requested during the period of time for which such
coverage must be maintained. Intellikine shall be provided at least thirty
(30) days’ prior written notice of any cancellation or material decrease in the
insurance coverage limits described above.

 

18. GENERAL PROVISIONS

 

18.1 Assignment.

 

  (a) Neither Party may assign its rights and obligations under this Agreement
without the other Party’s prior written consent, except that (i) either Party
may assign its rights and obligations under this Agreement or any part hereof to
one or more of its Affiliates without the consent of any other Party, provided
that the assigning Party shall remain liable and responsible to the
non-assigning Party for the performance and observance of all such duties and
obligations by such Affiliate; and (ii) either Party may assign this Agreement
in its entirety to a Third Party successor to all or substantially all of its
business relating to Licensed Compounds and Products, whether by merger, sale of
stock, sale of assets or otherwise and whether this Agreement is actually
assigned or is assumed by the acquirer by operation of law, including in the
context of a reverse triangular merger. The assigning Party shall provide the
other Party with prompt written notice of any such assignment. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns. Any attempted assignment in
contravention of the foregoing shall be void.

 

  (b) In connection with a transaction described in Section 18.1(a)(ii) with
respect to a transaction that occurs at any time after the Original Effective
Date (with respect to the corporate structure of the Acquired Party (as defined
below) as it existed on the Original Effective Date or at the relevant time
thereafter): (1) the “Acquired Party” means the Party that is a party to such
transaction; (2) the “Acquired Party Pre-Existing Affiliates” means the
Affiliates of the Acquired Party existing immediately prior to the closing of
such transaction; (3) the “Acquirer” means the acquiring Third Party in such
transaction; (4) the “Acquirer Affiliates” means all Affiliates of the Acquirer
other than, following such transaction, the Acquired Party and the Acquired
Party Pre-Existing Affiliates; and (5) “Non-Acquired Party” means the Party that
is not a party to such transaction.

 

18.2

Performance by Affiliates. Any obligation of Infinity under or pursuant to this
Agreement may be satisfied, met or fulfilled, in whole or in part, at Infinity’s
sole and exclusive option, either by Infinity directly or by any Affiliate of
Infinity that Infinity causes to satisfy, meet or fulfill such obligation, in
whole or in part. Any obligation of Intellikine under or pursuant to this
Agreement may be satisfied, met or fulfilled, in whole or in part, at
Intellikine’s sole and exclusive option, either by Intellikine directly or by
any Affiliate of Intellikine that Intellikine causes to satisfy, meet or fulfill
such

 

55



--------------------------------------------------------------------------------

  obligation, in whole or in part. With respect to any particular action, the
use of the words “Infinity will” or “Infinity shall” also means “Infinity will
cause” the particular action to be performed, and the use of the words
“Intellikine will” or “Intellikine shall” also means “Intellikine will cause”
the particular action to be performed. Each of the Parties guarantees the
performance of all actions, agreements and obligations to be performed by any
Affiliates of such Party under the terms and conditions of this Agreement.

 

18.3 Severability. Should one or more of the provisions of this Agreement become
void or unenforceable as a matter of law, then this Agreement shall be construed
as if such provision were not contained herein and the remainder of this
Agreement shall be in full force and effect, and the Parties will use their best
efforts to substitute for the invalid or unenforceable provision a valid and
enforceable provision which conforms as nearly as possible with the original
intent of the Parties.

 

18.4 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York, USA, without giving effect to the conflicts of
laws provision thereof.

 

18.5 Dispute Resolution.

 

  (a)

The Parties shall negotiate in good faith and use reasonable efforts to settle
any dispute, controversy or claim arising from or related to this Agreement or
the breach thereof. If the Parties cannot resolve the dispute, controversy or
claim (other than any such matter to be resolved by the Patent Committee, which
shall not be subject to this Section 18.5 but shall be resolved solely pursuant
to the procedures set forth in Article 10 (except with respect to any disputes
not resolved as a result of the proviso in Section 10.2(a)(ii)(B)) within thirty
(30) days of a written request by either Party to the other Party, the Parties
agree to hold a meeting, attended by the Senior Officers (or their designee with
executive authority), as appropriate in light of the subject matter of the
dispute, to attempt in good faith to negotiate a resolution of the dispute prior
to pursuing other available remedies. If, within thirty (30) days after such
written request, the Parties have not succeeded in negotiating a resolution of
the dispute, and a Party wishes to pursue the matter, each such dispute,
controversy or claim that is not an Excluded Claim shall be resolved by binding
arbitration in accordance with the Commercial Arbitration Rules and
Supplementary Procedures for Large Complex Disputes of AAA as then in effect,
and judgment on the arbitration award may be entered in any court having
jurisdiction thereof; provided, however, that a Party may pursue any matter
described under Section 18.6 as described therein. The decision rendered in any
such arbitration will be final and not appealable. If either Party intends to
commence binding arbitration of such dispute, controversy or claim, such Party
will provide written notice to the other Party informing the other Party of such
intention and the issues to be resolved. Within thirty (30) days after the
receipt of such notice, the other Party may by written notice to the Party
initiating binding arbitration, add additional issues which meet the criteria in
the second (2nd) sentence of this Section 18.5(a) (and are not Excluded Claims),
to be resolved.

 

56



--------------------------------------------------------------------------------

  (b) The arbitration shall be conducted by a panel of three (3) persons
experienced in the pharmaceutical business, none of whom shall be a current or
former employee or director, or a then-current stockholder, of either Party,
their respective Affiliates or any other Infinity Related Party. Within thirty
(30) days after receipt of the original notice of binding arbitration (the
“Notice Date”), each Party shall select one person to act as arbitrator and the
two Party-selected arbitrators shall select a third arbitrator within ten
(10) Business Days of their appointment. If the arbitrators selected by the
Parties are unable or fail to agree upon the third arbitrator, the third
arbitrator shall be appointed by the AAA. The place of arbitration shall be New
York, New York, and all proceedings and communications shall be in English.

 

  (c) It is the intention of the Parties that discovery, although permitted as
described herein, will be limited except in exceptional circumstances. The
arbitrators will permit such limited discovery necessary for an understanding of
any legitimate issue raised in the arbitration, including the production of
documents. No later than thirty (30) days after selection of the third
arbitrator, the Parties and their representatives shall hold a preliminary
meeting with the arbitrators, to mutually agree upon and thereafter follow
procedures seeking to assure that the arbitration will be concluded within six
(6) months from such meeting. Failing any such mutual agreement, the arbitrators
will design and the Parties shall follow procedures to such effect.

 

  (d) The arbitrators will, in rendering their decision, apply the substantive
law of the State of New York, without giving effect to its principles of
conflicts of law, and without giving effect to any rules or laws relating to
arbitration.

 

  (e) Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other non-compensatory damages, except as may be permitted by Section 17.4.
Each Party shall bear its own costs and expenses and attorneys’ fees and an
equal share of the arbitrators’ and any administrative fees of arbitration.

 

  (f) Except to the extent necessary to confirm or enforce an award or as may be
required by law, neither a Party nor an arbitrator may disclose the existence,
content, or results of an arbitration without the prior written consent of both
Parties. In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable New York statute of
limitations.

 

57



--------------------------------------------------------------------------------

  (g) As used in this Section, the term “Excluded Claim” shall mean a dispute,
controversy or claim that concerns the validity, enforceability or infringement
of a patent, trademark or copyright.

 

18.6 Injunctive Relief. Each Party acknowledges and agrees that, due to the
unique and valuable nature of the other Party’s Confidential Information, there
would be no adequate remedy at law for any breach by such Party of
Section 11.1(c), the proviso in Section 16.4(g), Article 12 or Article 13, that
any such breach may result in irreparable harm to the other Party for which
monetary damages would be inadequate to compensate such party and that the other
Party shall have the right, in addition to any other rights available under
applicable law, to obtain from any court of competent jurisdiction injunctive
relief to restrain any breach or threatened breach of, or otherwise to
specifically enforce, any covenant or obligation of such Party under such
provisions, without the necessity of posting any bond or security.

 

18.7 Force Majeure. Neither Party shall be responsible to the other for any
failure or delay in performing any of its obligations under this Agreement or
for other nonperformance hereunder (excluding, in each case, the obligation to
make payments when due) if such delay or nonperformance is caused by strike,
fire, flood, earthquake, accident, war, act of terrorism, act of God or of the
government of any country or of any local government, or by cause unavoidable or
beyond the reasonable control of such Party. In such event, the Party affected
will use commercially reasonable efforts to resume performance of its
obligations.

 

18.8 Waivers and Amendments. The failure of any Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition by the other Party. No
waiver shall be effective unless it has been given in writing and signed by the
Party giving such waiver. No provision of this Agreement may be amended or
modified other than by a written document signed by authorized representatives
of each Party.

 

18.9 Relationship of the Parties. Nothing contained in this Agreement shall be
deemed to constitute a partnership, joint venture, or legal entity of any type
between Intellikine and Infinity, or to constitute one as the agent of the
other. Each Party shall act solely as an independent contractor, and nothing in
this Agreement shall be construed to give any Party the power or authority to
act for, bind, or commit the other.

 

18.10

Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by fax
(with written confirmation of receipt), provided that a copy is sent by an
internationally recognized overnight delivery service (receipt requested), or
(c) when received by the addressee, if sent by an

 

58



--------------------------------------------------------------------------------

  internationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and fax numbers set forth below (or to
such other addresses and fax numbers as a Party may designate by notice):

If to Intellikine:

Intellikine LLC

c/o Millennium Pharmaceuticals, Inc.

40 Landsdowne Street

Cambridge, MA 02139

Attn: Chief Executive Officer

Facsimile: (617) 621-0264

with copies to:

Intellikine LLC

c/o Millennium Pharmaceuticals, Inc.

40 Landsdowne Street

Cambridge, MA 02139

Attn: General Counsel

Facsimile: (617) 374-0074

If to Infinity:

Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, Massachusetts 02139

Attn: Chief Executive Officer

Fax: 1-617-453-1001

with copies to:

Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, Massachusetts 02139

Attn: General Counsel

Fax: 1-617-453-1001

 

59



--------------------------------------------------------------------------------

and

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attn: Steven D. Singer, Esq.

Fax: 1-617-526-5000

 

18.11 Further Assurances. Infinity and Intellikine hereby covenant and agree,
without the necessity of any further consideration, to execute, acknowledge and
deliver any and all such other documents and take any such other action as may
be reasonably necessary to carry out the intent and purposes of this Agreement.

 

18.12 Compliance with Law. Each Party shall perform its obligations under this
Agreement in material compliance with all applicable laws and current
international regulatory standards, including (a) all applicable international,
national, state, regional and local laws and regulations in performing its
obligations hereunder and in its use, manufacture, sale or import of Licensed
Compounds and Products (including cGMP, cGLP, cGCP and other rules, regulations
and requirements), (b) all applicable United States and foreign laws with
respect to the transfer of Products and related technical data to countries
other than the United States, including the International Traffic in Arms
Regulations (ITAR) and the Export Administration Regulations, and (c) applicable
government importation laws and regulations of a particular country for Products
made outside the particular country in which such Products are used, sold or
otherwise exploited. No Party shall, or shall be required to, undertake any
activity under or in connection with this Agreement which violates, or which it
believes, in good faith, may violate, any applicable law.

 

18.13 No Third Party Beneficiary Rights. This Agreement is not intended to and
shall not be construed to give any Third Party any interest or rights (including
any third party beneficiary rights) with respect to or in connection with any
agreement or provision contained herein or contemplated hereby, other than to
the extent provided in Article 17, the Indemnified Parties.

 

18.14 Entire Agreement. This Agreement, together with its Exhibits, which is
effective as of the Effective Date, sets forth the entire agreement and
understanding of the Parties as to the subject matter hereof and supersedes all
proposals, oral or written, and all other communications between the Parties
with respect to such subject matter, including the Original Agreement. For
clarity, the Original Agreement is superseded in its entirety as of the
Effective Date; provided, however, that any breach of the Original Agreement
with respect to the period prior to the Effective Date shall be deemed a breach
of this Agreement and the Parties may exercise their respective rights and
remedies under this Agreement with respect to such a breach of the Original
Agreement, and, for clarity, as set forth in Article 17, the Parties may
exercise their respective indemnification rights and remedies under this
Agreement with respect to a breach of the Original Agreement. In the event of
any conflict between a substantive provision of this Agreement and any Exhibit
hereto, the substantive provisions of this Agreement shall prevail.

 

60



--------------------------------------------------------------------------------

18.15 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Signatures provided by facsimile
transmission or in Adobe™ Portable Document Format (PDF) sent by electronic mail
shall be deemed to be original signatures.

 

18.16 Expenses. Each Party shall pay its own costs, charges and expenses
incurred in connection with the negotiation, preparation and execution of this
Agreement.

 

18.17 Additional Agreements. Each Party further agrees that it has not entered
into this Agreement in reliance upon any representation, warranty or undertaking
of the other Party which is not expressly set out in this Agreement.

 

18.18 Effect of Laws. Nothing in this Agreement shall operate to:

 

  (a) exclude any provision implied into this Agreement by law and which may not
be excluded by law; or

 

  (b) limit or exclude any liability, right or remedy to a greater extent than
is permissible under law.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives

 

SIGNED for and on behalf of   )  

/s/ Laurie B. Keating

INTELLIKINE LLC   )   Laurie B. Keating, Esq.   )   Secretary

 

SIGNED for and on behalf of   )  

/s/ Adelene Q. Perkins

INFINITY PHARMACEUTICALS, INC.   )   Adelene Q. Perkins   )   President and
Chief Executive Officer

 

62



--------------------------------------------------------------------------------

EXHIBIT 1

Intellikine Patents

 

Title

  

Country

  

Appln Type

  

Serial Number/
Patent Number

  

Filing Date

[**]    [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**] [**]
   [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**] [**]   
[**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**] [**]    [**]
      [**]    [**] [**]    [**]       [**]    [**] [**]    [**]       [**]   
[**] [**]    [**]       [**]    [**] [**]    [**]       [**]    [**] [**]   
[**]       [**]    [**] [**]    [**]       [**]    [**] [**]    [**]       [**]
   [**] [**]    [**]       [**]    [**] [**]    [**]       [**]    [**] [**]   
[**]       [**]    [**] [**]    [**]       [**]    [**] [**]    [**]       [**]
   [**] [**]    [**]       [**]    [**] [**]    [**]       [**]    [**] [**]   
[**]       [**]    [**] [**]    [**]       [**]    [**] [**]    [**]       [**]
   [**] [**]    [**]    [**]    [**]    [**] [**]    [**]       [**]    [**]
[**]    [**]       [**]    [**] [**]    [**]       [**]    [**] [**]    [**]   
   [**]    [**] [**]    [**]       [**]    [**] [**]    [**]       [**]    [**]
[**]    [**]       [**]    [**] [**]    [**]       [**]    [**] [**]    [**]   
   [**]    [**] [**]    [**]       [**]    [**] [**]    [**]       [**]    [**]
[**]    [**]       [**]    [**] [**]    [**]       [**]    [**] [**]    [**]   
   [**]    [**] [**]    [**]       [**]    [**] [**]    [**]       [**]    [**]
[**]    [**]       [**]    [**] [**]    [**]       [**]    [**] [**]    [**]   
   [**]    [**] [**]    [**]    [**]    [**]    [**] [**]    [**]    [**]   
[**]    [**] [**]    [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]
   [**] [**]    [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]   
[**]

 

63



--------------------------------------------------------------------------------

EXHIBIT 2-A

UCSF Patent Rights

The following Patent Rights, and all foreign counterparts thereof, are the UCSF
Patent Rights as of the Original Effective Date:

 

WSGR Docket No.

  

Title

  

Country

  

Appln Type

  

Serial Number/
Patent Number

  

Filing Date

[**]    [**]    [**]       [**]    [**] [**]    [**]    [**]       [**]    [**]
[**]    [**]    [**]       [**]    [**] [**]    [**]    [**]       [**]    [**]
[**]    [**]    [**]       [**]    [**] [**]    [**]    [**]    [**]    [**]   
[**] [**]    [**]    [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]
   [**]    [**] [**]    [**]    [**]    [**]    [**]    [**] [**]    [**]   
[**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**]    [**] [**]
   [**]    [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]    [**]   
[**] [**]    [**]    [**]    [**]    [**]    [**] [**]    [**]    [**]    [**]
   [**]    [**] [**]    [**]    [**]    [**]    [**]    [**] [**]    [**]   
[**]    [**]    [**]    [**]

 

64



--------------------------------------------------------------------------------

EXHIBIT 2-B

UCSF Other Patent Rights

The following Patent Rights, and all foreign counterparts thereof, are the UCSF
Other Patent Rights as of the Original Effective Date:

 

WSGR Docket No.

  

Title

  

Country

  

Appln Type

  

Serial Number/
Patent Number

  

Filing Date

[**]    [**]    [**]       [**]    [**] [**]    [**]    [**]       [**]    [**]
[**]    [**]    [**]       [**]    [**] [**]    [**]    [**]       [**]    [**]
[**]    [**]    [**]       [**]    [**] [**]    [**]    [**]       [**]    [**]
[**]    [**]    [**]       [**]    [**] [**]    [**]    [**]       [**]    [**]
[**]    [**]    [**]       [**]    [**] [**]    [**]    [**]       [**]    [**]
[**]    [**]    [**]       [**]    [**] [**]    [**]    [**]    [**]    [**]   
[**] [**]    [**]    [**]    [**]    [**]    [**] [**]    [**]    [**]      
[**]    [**] [**]    [**]    [**]       [**]    [**]

 

65



--------------------------------------------------------------------------------

EXHIBIT 3

Milestone Events and Milestone Payments

Infinity will pay to Intellikine the Milestone Payments shown below within
thirty (30) days after Infinity becomes aware of achievement of such Milestone
Event (or in the case of the achievement of Milestone Event in row 3, Column 3,
upon the Effective Date).

For purposes of clarity:

(a) The Milestone Payments listed in each cell (i.e., a cell in a row and each
of Column C or Column D) below shall not be payable more than once for each
achievement thereof.

(b) Once a Milestone Event has been achieved with respect to a cell in a row in
a Column (for example Column C), on the one hand, and a cell in a row in the
other Column (Column D), on the other hand, it shall not be payable again if
subsequently the same or different Licensed Compound or Product achieves the
same Milestone Event in such cell (i.e., the same row and column).

(c) After the achievement of a Milestone Event in any cell of rows 2 through 13,
Column C by a Licensed Compound or Product, that Milestone Event in the cell in
Column D of such row may only be achieved by a different Licensed Compound or
Product than achieved the Milestone Event in Column C for such row.

(d) With respect to the Milestone Events in each of (i) rows 5-7, collectively,
(ii) rows 8-10, collectively, and (iii) rows 11-13, collectively, [**]

(e) By way of example and without limitation:

[**].

 

No.

  

Milestone Event

   Column C:
Milestone Payment
upon [**]      Column D:
Milestone Payment
upon [**]  

1.

  

Initiation of the first IND-enabling cGLP toxicology study for a Licensed
Compound (other than INK1197)

    


 

$1,000,000


PAID

  


  

     N/A   

2.

   First Patient, First Visit in a Phase I Study     


 

$3,000,000


PAID

  


  

    


 

$1,000,000


PAID

  


  

3.

   First Patient, First Visit in a Phase II Study     


 
 

$5,000,000


Payable upon
Effective Date

  


  
  

     [**]   

 

66



--------------------------------------------------------------------------------

No.

  

Milestone Event

   Column C:
Milestone Payment
upon [**]      Column D:
Milestone Payment
upon [**]  

4.

   [**]      [**]         [**]   

5.

   [**]      [**]         [**]   

6.

   [**]      [**]         [**]   

7.

   [**]      [**]         [**]   

8.

   [**]      [**]         [**]   

9.

   [**]      [**]         [**]   

10.

   [**]      [**]         [**]   

11.

   [**]      [**]         [**]   

12.

   [**]      [**]         [**]   

13.

   [**]      [**]         [**]   

14.

   [**]      [**]         [**]   

15.

   [**]      [**]         [**]   

16.

   [**]      [**]         [**]   

17.

   [**]      [**]         [**]   

18.

   [**]      [**]         [**]   

19.

   [**]      [**]         [**]   

TOTAL ALL MILESTONES:

   U.S. $ 475,000,000      

 

67



--------------------------------------------------------------------------------

EXHIBIT 4

Target Inhibitor Criteria

For a given small molecule compound, such compound meets the [**] selectivity
criteria as described below:

[**].

 

68



--------------------------------------------------------------------------------

EXHIBIT 4-A

[**] Description

[**]

 

69



--------------------------------------------------------------------------------

EXHIBIT 5

Intentionally Omitted

 

70



--------------------------------------------------------------------------------

EXHIBIT 5-A

Intentionally Omitted

 

71



--------------------------------------------------------------------------------

EXHIBIT 6

Intentionally Omitted

 

72



--------------------------------------------------------------------------------

EXHIBIT 7

Exhibit 7(A)

NAVY AGREEMENT TERMS

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of two pages were omitted. [**]

 

73



--------------------------------------------------------------------------------

Exhibit 7(B)

UCSF AGREEMENT

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of seven pages were omitted. [**]

 

74



--------------------------------------------------------------------------------

EXHIBIT 8

PRESS RELEASE

 

75



--------------------------------------------------------------------------------

LOGO [g453631exa_007pg77.jpg]

DRAFT: NOT FOR RELEASE

Contacts:

Infinity Pharmaceuticals, Inc.

Jaren Irene Madden, 617-453-1336

Jaren.Madden@infi.com

http://www.infi.com

INFINITY AMENDS PI3K-DELTA,GAMMA AGREEMENT WITH MILLENNIUM

Cambridge, Mass. – December 24, 2012 – Infinity Pharmaceuticals, Inc. (NASDAQ:
INFI) today announced that the company amended its development and license
agreement with Millennium: The Takeda Oncology Company and Takeda Pharmaceutical
Company Limited (TSE:4502) for Infinity’s phosphoinositide-3-kinase (PI3K)
program. Under the amended agreement, Infinity continues to retain full
worldwide rights to IPI-145, a potent, oral inhibitor of PI3K-delta and
PI3K-gamma, as well as worldwide rights to any future product candidates
targeting PI3K-delta and/or PI3K-gamma, and Millennium remains entitled to
receive success-based milestones and tiered royalties on future worldwide sales
of products covered by this agreement. In exchange for Infinity’s one-time
payment of $15 million, Millennium waived its right to opt into a 50-50 U.S.
profit and loss-sharing arrangement in the U.S. for any of Infinity’s PI3K
inhibitors, including IPI-145. In addition, Infinity paid Millennium the $5
million development milestone associated with the August 2012 initiation of the
Phase 2a clinical trial of IPI-145 in patients with asthma.

“We believe that the potency of IPI-145 against both PI3K-delta and PI3K-gamma
contribute to its potential to become the best-in-class PI3K inhibitor,” stated
Lawrence Bloch, M.D., J.D., executive vice president, chief financial officer
and chief business officer of Infinity. “Infinity is focused on rapidly
advancing IPI-145 and additional follow-on PI3K product candidates with the goal
that patients, our shareholders and other financial stakeholders, including
Millennium, will benefit from their development and commercialization.”

“We have had a successful relationship with Infinity since the December 2011
acquisition of Intellikine by Takeda Pharmaceutical Company Limited,” stated
Kyle Kuvalanka, vice president, business development and corporate strategy and
development of Millennium. “We look forward to Infinity’s continued progress and
to participating in the downstream value of its PI3K program through future
milestone and royalty payments.”

 

76



--------------------------------------------------------------------------------

Terms of the Amendment to Development and License Agreement

Under the terms of the amended agreement, Infinity continues to retain worldwide
development and commercialization rights for its PI3K-delta,gamma program. In
exchange for Infinity’s one-time payment of $15 million, Millennium waived its
right to opt into a 50-50 U.S. profit and loss-sharing arrangement and its right
to participate in up to 30% of the detailing effort in the U.S. for any of
Infinity’s PI3K inhibitors. In addition, Infinity paid Millennium the $5 million
milestone associated with the August 2012 initiation of the Phase 2a trial of
IPI-145 in patients with asthma.

For Infinity’s first two distinct PI3K product candidates, Millennium is
entitled to receive up to $15 million in remaining success-based development
milestones and up to $450 million in success-based approval and commercial
milestones, as defined in the original agreement. For all of Infinity’s
PI3K-delta and/or PI3K-gamma inhibitors covered under the agreement, Infinity is
obligated to pay Millennium tiered royalties on worldwide net sales ranging from
seven percent to 11 percent, which are the same royalty levels as those
specified under the original agreement.

About Infinity’s PI3K Program

The PI3Ks are a family of enzymes involved in multiple cellular functions,
including cell proliferation and survival, cell differentiation, cell migration
and immunity.1 The PI3K-delta and PI3K-gamma isoforms are preferentially
expressed in leukocytes, where they have distinct and non-overlapping roles in
immune cell development and function. Targeting PI3K-delta and PI3K-gamma may
provide multiple opportunities to develop differentiated therapies for the
treatment of inflammatory diseases as well as hematologic malignancies.

Infinity is developing a portfolio of novel PI3K-delta and/or PI3K-gamma
inhibitors in both inflammatory diseases and oncology. IPI-145 is currently
progressing in a Phase 1 trial in patients with advanced hematologic
malignancies and in a Phase 2a trial in patients with mild, allergic asthma.
Infinity is also planning to begin a Phase 2 trial of IPI-145 in patients with
rheumatoid arthritis (RA) in the first half of 2013. Infinity expects to name
its first follow-on PI3K development candidate by the end of this year and is
planning to complete nonclinical studies, which are designed to enable Phase 1
development, by the end of 2013.

About Infinity Pharmaceuticals, Inc.

Infinity is an innovative drug discovery and development company seeking to
discover, develop and deliver to patients best-in-class medicines for diseases
with significant unmet need. Infinity combines proven scientific expertise with
a passion for developing novel small molecule drugs that target emerging disease
pathways. Infinity’s programs focused on the inhibition of

 

 

1 

Weinberg RA (2007) Cytoplasmic signaling circuitry programs many of the traits
of cancer. In Jeffcock E, Zayatz E, and Mickey RK (Eds.) The biology of cancer
(pp. 179-183). New York, NY: Garland Science, Taylor & Francis Group.

77



--------------------------------------------------------------------------------

phosphoinositide-3-kinase and heat shock protein 90 are evidence of its
innovative approach to drug discovery and development. For more information on
Infinity, please refer to the company’s website at www.infi.com.

Forward-Looking Statements

This press release contains forward-looking statements within the meaning of The
Private Securities Litigation Reform Act of 1995. Such forward-looking
statements include those regarding the therapeutic and commercial potential of
and potential clinical development plans for IPI-145, and announcement
Infinity’s first follow-on PI3K development candidate. Such statements are
subject to numerous important factors, risks and uncertainties that may cause
actual events or results to differ materially from the company’s current
expectations. For example, there can be no guarantee that Infinity will report
data in the time frames it has estimated, that any product candidate Infinity is
developing will successfully complete necessary preclinical and clinical
development phases or that development of any of Infinity’s product candidates
will continue. Further, there can be no guarantee that any positive developments
in Infinity’s product portfolio will result in stock price appreciation.
Management’s expectations and, therefore, any forward-looking statements in this
press release could also be affected by risks and uncertainties relating to a
number of other factors, including the following: Infinity’s results of clinical
trials and preclinical studies, including subsequent analysis of existing data
and new data received from ongoing and future studies; the content and timing of
decisions made by the U.S. FDA and other regulatory authorities, investigational
review boards at clinical trial sites and publication review bodies; Infinity’s
ability to obtain and maintain requisite regulatory approvals and to enroll
patients in its clinical trials; unplanned cash requirements and expenditures;
development of agents by Infinity’s competitors for diseases in which Infinity
is currently developing its product candidates; and Infinity’s ability to
obtain, maintain and enforce patent and other intellectual property protection
for any product candidates it is developing. These and other risks which may
impact Infinity, its business and management’s expectations are described in
greater detail under the caption “Risk Factors” included in Infinity’s
Infinity’s current report on Form 8-K filed with the Securities and Exchange
Commission (SEC) on December 12, 2012, and other filings filed by Infinity with
the SEC. Any forward-looking statements contained in this press release speak
only as of the date hereof. While Infinity may elect to update these
forward-looking statements at some point in the future, Infinity expressly
disclaims any obligation to update any forward-looking statements, whether as a
result of new information, future events or otherwise.

###

 

78



--------------------------------------------------------------------------------

EXHIBIT 9

AGREEMENTS RELATING TO LICENSED COMPOUNDS

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of two pages were omitted. [**]

 

79